“AN ACT RATIFYING
THE PRODUCTION SHARING CONTRACTS WITH ADDENDUM FoR
Blocks LB 11 AND 12 SIGNED BETWEEN
THE NATIONAL Oi COMPANY OF LiBERIA (NOCAL)
ON BEHALF OF
THE REPUBLIC OF LIBERIA AND

ORANTO PETROLEUM LIMITED”

APPROVED: APRIL 16, 2007

PUBLISHED BY AUTHORITY
MINISTRY OF FOREIGN AFFAIRS
MONROVIA, LIBERIA

Printed: May 22, 2007

Vmmeig
AN ACT RATIFYING THE PRODUCTION SHARING CONTRACTS WITH
ADDENDA FOR BLOCKS LB 11 AND 12 SIGNED BETWEEN THE NATIONAL
OIL COMPANY OF EIBERIA (NOCAL) ON BEHALF OF THE REPUBLIC OF
LIBERIA AND-ORANTO PETROLEUM LIMITED,

itis enacted by the Senate.and House of Representatives of the Republic of Liberia in
Legislature Assembled:

Section FE) That from and immediately after the passage of this Act, PRODUCTION
SHARING CONTRACTS WITH ADDENDA FOR BLOCKS LB 11 AND 12 SIGNED
WETWEEN THE NATIONAL OIL COMPANY OF LIBERIA (NOCAL) ON BEHALF
OF THE REPUBLIC OF LIBERIA AND ORANTO PETROLEUM LIMITED

as herein recited below word for word in the equally authentic English Version be, atid
(he same is hereby ratified,

RECTION Ii: SHORT TITLE: This Act Ratifying the Production Sharing Contracts

with Addenda for Blocks LB 11 and 12 signed between the National Oil Company of

Llberia (NOCAL) on behalf of the Republic of Liberia and Oranto Petroleum Limited,
_ may als&“be officially cited as the PRODUCTION SHARING CONTRACTS ACT OF
_ NOCAL.AND ORANTO PETROLEUM LIMITED.

ARCTION.IL: That any and aH obligations, covenants, terms and conditions as
“4 sors in the above mentioned Production Sharing Contracts shail be carried to full.
pletion,

ig
tucrioy TV: This Act shall take effect immediately upon the publication into hand-

.

“ANY LAW TO THE CONTRARY NOTWITHSTANDING.

2007

ATTESTATION TO:

HOUSE’S ENDORSEMENT TO SENATE’S ENGROSSED BILL BO. 2,
ENTITLE D =

“AN ACT RATIFYING THE PRODUCTION SHARING CONTTRACTS WITH

ADDENDA FOR BLOCKS LB 11 AND 12 SIGNED BETWEEN THE NATIONAL

OIL COMPANY OF LIBERIA (NOCAL) ON BEHALF OF THE REPUBLIC OF
LIBERIA AND ORANTO PETROLEUM LIMITED”

Hf

a

SPEAKER oF THE HOUSE OF REPRESENT

IVES, R.L.

f

REPRESENTATIVE

REPUBLIC
OF
LIBERIA

Production Sharing Contract
Between
National Oil Company of Liberia
And
Oranto Petroleum Limited

Block LB-11

June 2005
s
TABLE OF CONTENTS

ARTICLE

oa gPoPp>

DEFINITIONS

SCOPE OF THE CONTRACT

DURATION OF EXPLORATION PERIODS AND SURRENDERS
EXPLORATION WORK COMMITMENTS
ESTABLISHMENT AND APPROVAL OF ANNUAL WORK
PROGRAMS AND BUDGETS

CONTRACTOR'S OBLIGATIONS IN RESPECT OF THE
EXPLORATION PERIODS

CONTRACTOR'S RIGHTS IN RESPECT OF THE
EXPLORATION PERIODS

ACTIVITY REPORTS DURING THE EXPLORATION PERIODS
AND SUPERVISION OF PETROLEUM OPERATIONS
OCCUPATION OF LAND

USE OF FACILITIES

APPRAISAL OF A PETROLEUM DISCOVERY

GRANT OF AN EXCLUSIVE EXPLOITATION AUTHORIZATION
IN RESPECT OF A COMMERCIAL DISCOVERY
DURATION OF THE EXPLOITATION PERIOD
EXPLOITATION OBLIGATION

CONTRACTOR'S OBLIGATIONS AND RIGHTS IN RESPECT
OF EXCLUSIVE EXPLOITATION AUTHORIZATIONS
RECOVERY OF PETROLEUM COSTS AND PRODUCTION
SHARING

TAXATION

VALUATION OF PETROLEUM

BONUSES

OWNERSHIP AND ABANDONMENT OF ASSETS
NATURAL GAS

FOREIGN EXCHANGE CONTROL

APPLICABLE LAW

MONETARY UNIT

ACCOUNTING METHODS AND AUDITS

IMPORT AND EXPORT

DISPOSAL OF PRODUCTION

PROTECTION OF RIGHTS

PERSONNEL AND TRAINING

ACTIVITY REPORTS IN RESPECT OF EXCLUSIVE
EXPLOITATION AUTHORIZATIONS

ARBITRATION

FORCE MAJEURE «
JOINT AND SEVERAL OBLIGATIONS AND GUARANTEES

dance Petnteum Lintiant PSC Liber

PAGE

Hi oad

= 34 RIGHTS OF ASSIGNMENT 63
[ . 35. STABILITY OF CONDITIONS 64
36. IMPLEMENTATION OF THE CONTRACT BE
lr 37 EFFECTIVE DATE 67
~ '
APPENDIX 1 '

7-~

DELIMITED AREA

7

APPENDIX 2
ACCOUNTING PROCEEDURE :

ral

diedela |

I

py lilfiditis isd rir

PRODUCTION SHARING CONTRACT

BETWEEN

The Republic of Liberia, (STATE) represented for the purposes of this Contract
by the National Oil Company of Liberia (NOCAL), a company incorporated under
the laws of Liberia;

AND

Oranto Petroleum Limited a company incorporated under the laws of Nigeria
hereinafter referred to as Oranto, and represented for the purposes of
this Contract by “Contractor".

WHEREAS

The discovery and exploitation of Petroleum are important for the interest and
the economic development of the country and its people;

NOCAL wishes to undertake operations for exploration for exploitation,
transportation, storage, processing and marketing of Petroleum;

NOCAL has the mining rights in respect of Petroleum exploration and
exploitation over the entirety of available areas in Liberia including the
Delimited Area defined hereinafter;

NOCAL wishes to promote the development of the Delimited Area, and the
Contractor wishes to cooperate with NOCAL by assisting it in the exploration
for and production of the potential resources within the Delimited Area, and
thereby encouraging the economic growth of the country;

The company which is a Party to this Contract shal! be the Contractor; and
The Contractor represents that it has the financial resources, the technical

competence and the organization capacity necessary to carry out in the
Delimited Area the Petroleum Operations specified hereinafter.

NOW THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

infideen tie irante Pevmieutn Linnied PSC Libera 1 Page 4
11/06/2004

ARTICLE 1

DEFINITIONS

The following terms used in this Contract shall have the following meaning:

1.1

1.2

1.3

14

15

1.6

et

1.8

19

1.10

CALENDAR YEAR means 4 period of twelve (12) consecutive months
beginning on January first (1%) and ending on the following December
thirty-first (31%), according to the Gregorian Calendar.

CONTRACT YEAR means 4 period of twelve (12) consecutive months
beginning on the Effective Date or on the anniversary thereof.

FISCAL YEAR means a period of twelve (12) consecutive months
beginning on January first (1") and ending on the following December
thirty-first (31%).

BARREL means U.S. barrel, 42 U.S. gallons measured at a temperature
of 60°F and under an atmospheric pressure.

BUDGET means the itemized cost estimates of the Petroleum Operations
described in an Annual Work Program.

EFFECTIVE DATE means the date on which this Contract comes into
force and effect, as described in Article 37.

CONTRACTOR means (name of company) and any of its successors and
permitted assignees; and (company) shall act as Operator and shall
conduct Petroleum Operations.

CONTRACT means this Production Sharing Contract and its appendices
forming an integral part hereof, together with any extension, renewal,
replacement or medification hereto, which may be mutually agreed
between the Parties.

PETROLEUM COSTS means all expenditures actually incurred and paid
by the Contractor for the purposes of the Petroleum Operations under this
Contract, and determined in accordance with the Accounting Procedure
attached hereto as Appendix 2.

DOLLAR means dollar of the United States of America.

hs
ver

re

1.12

1.17

1.19

1.20

1.21

NATURAL GAS means methane, ethane, propane, butane and dry or wet
gaseous hydrocarbons, whether or not associated with Crude Oil in
gaseous status under standard temperature and pressure conditions, as
well as all gaseous products extracted in association with Petroleum, such
as, without limitation, nitrogen, hydrogen sulphide, carbon dioxide, helium
and water vapour.

ASSOCIATED NATURAL GAS means Natural Gas, which exists in a
reservoir in solution with Crude Oil, which is or could be produced in
association with Crude Oil.

NON-ASSOCIATED NATURAL GAS means Natural Gas other than
Associated Natural Gas.

FIELD means an accumulation of Petroleum in one or several overlaying
horizons.

PETROLEUM means Crude Oil and Natural Gas.

PETROLEUM OPERATIONS means all the Petroleum exploration,
appraisal, development, production, transportation and marketing
operations, abandonment and decommissioning, and more generally, any
other operations directly associated therewith, carried out under this
Contract.

PARTIES means NOCAL and the Contractor; and PARTY means either
NOCAL or the Contractor.

APPRAISAL PERIMETER means any part of the Delimited Area where
one or more Petroleum discoveries have been made, and in respect of
which NOCAL has granted to the Contractor an exclusive appraisal
authorization for the purpose of appraising the extent of said discoveries.

EXPLOITATION PERIMETER means any part of the Delimited Area in
respect of which NOCAL has granted to the Contractor an exclusive
exploitation authorization.

CRUDE OIL means crude mineral oil, asphalt, ozokerite, and all kinds of
Petroleum and bitumen, elther solid or liquid in their natural condition or
obtained from Natural Gas by condensation or extraction, including
condensates and Natural Gas liquids.

DELIVERY POINT means the F.O.B. point connecting the loading
facilities to the vessel then loading Crude Oil in the Republic of Liberia or
any other transfer point mutually agreed between the Parties. //

|
4.22 TOTAL PRODUCTION means the total production of Crude Oil or the |
total production of Natural Gas obtained from the “whole Delimited Area
less the quantities used for the requirements of the Petroleum Operations |
and any unavoidable losses.

41.23 ANNUAL WORK PROGRAM means the document describing, item by
item, the Petroleurn Operations to be carried out during a Calendar Year i
within the Delimited Area and in each Exploitation perimeter, if any,
established in accordance with the Contract.

ny

ne

4.24 DELIMITED AREA means the area in respect of which NOCAL under this
Contract, grants to the Sontractor an exclusive exploration right.

as

The areas surrendered by the Contractor in accordance with the
provisions of Articles 3.5 and 3.6 shall be deemed as excluded from the
Delimited Area, which shall be reduced accordingly. Conversely, the
Exploitation Perimeter(s) shall be an integral part of the Delimited Area ‘
during the term of the relevant exclusive exploitation authorization.

1.25 AFFILIATED COMPANY means:

* acompany or any other entity which directly or Indirectly controls or is .
controlled by any entity constituting the Contractor; or

* a company or any other entity which directly or indirectly controls or is Fi
controlied by a company or entity which itself directly or indirectly =
controls any entity constituting the Contractor. .

Such "contro!" means direct or indirect ownership by a company or any
other entity of more than fifty percent (50%) of the shares, conferring
voting rights, forming the stock of another company.

, 4.26 THIRD PARTY means a company or any other entity, other than the
‘ Contractor, which does not come within the foregoing definition.

1.27 ARMS LENGHTH SALES: For the purpose of
. determining arms length sales, the price of Crude Oil will generally be
based on per barrel basis of one or more Crude Oil blends which at the time
of calculation are being freely and actively traded in the International Oil
. market and have similar characteristics and quality to the Crude Oil being
marketed. The price of such Crude Oil will e ascertained from Platt's Crude
Oil Market Wire dally publications or the spot market for the same Crude Oil
ascertained in a similar manner.

Contidential = Ov ied PSC Liberiu Block Lt5-1 ! Page 7
i= 11/06!20057

2.4
2.2

23

24

25

2.6

2.7
28

ARTICLE 2
SCOPE OF THE CONTRACT _

This Contract is a Production Sharing Contract and includes all the
provisions of the agreement between NOCAL and the Contractor.

NOCAL authorizes the Contractor to be the Operator pursuant to the
terms set forth herein and to carry out Petroleum Operations in the
Delimited Area, on an exclusive basis.

The Contractor undertakes, for all the work necessary for carrying out the
Petroleum Operations provided for hereunder, to comply with good
international petroleum industry practice and to be subject to the laws and
regulations in force in Liberia unless otherwise provided under this
Contract. _

The Contractor shall supply all financial and technical means necessary
for the proper performance of the Petroleum Operations.

The Contractor shall bear alone the financial risk associated with the
performance of the Petroleum Operations. The Petroleum Costs related
thereto shall be recoverable by the Contractor in accordance with the
provisions of Article 16.2.

During the term hereof, in the event of production, the Total Production
arising from the Petroleurn Operations shall be shared between the
Parties according to the terms set forth in Articles 16.2 and 16.3.

On the Effective Date, the Delimited Area shall be the area as defined in
Appendix 1.

The Contractor shall furnish, NOCAL with all reports, information and data
referred to hereunder, including without limitation any for the provision of
goods and services in respect of Petroleum in excess of US$100,000
binding on the entities constituting the contraction binding on the entities
constituting the Contractor.

Confidential vated PSC Liberia Block (Bi Page 8
1i06/2005%

3.1

3.2

3.3

3.4

3.5

ARTICLE 3

DURATION OF EXPLORATION PERIODS AND SURRENDERS

The exclusive exploration authorization is hereby granted to the
Contractor for a period of 9 consecutive years defined by three
consecutive periods.

A first Exploration period of 4 Contract years, a second Exploration Period
of 2 Contract years and a third Exploration Period of 3 Contract years in
respect of the entire Delimited Area.

lf during the first Exploration period set forth above the Contractor has
fulfilled the exploration work commitments defined in Article 4, the
exclusive exploration authorization shall, at the Contractor's request, be
renewed for a second Exploration period of two (2) Contract Years.

If, at the end of such second Exploration period and provided that it has
fulfilled its work commitments as set forth above, the Contractor so
requests, a third Expioration period shall be authorized for three (3)
Contract Years.

The applications referred to in Articles 3.2 and 3.3' shall be made at least
sixty (60) days prior to the expiration of the current exploration period.

The Contractor shall surrender at least the following surfaces:

(a) | Twenty-five percent (25%) of the initial surface of the Delimited
Area at the expiration of the first exploration period.

(b) Twenty-five percent (25%) of the initial surface of the Delimited
Area at the expiration of the second exploration period.

Such surrenders shall be constituted by a limited number if perimeter of a
simple geometrical shape delimited by north-south, east-west lines or by
natural boundaries of the area concerned.

For the purpose of computing the surface to be surrendered, the surface
in respect of any Exploitation Perimeter shall be deducted from the initial
surface of the Delimited Area.

The surfaces previously surrendered pursuant to the provisions of Article
3.6 shall be deducted from the surfaces to be surrendered,

—

3.6

3.7

3.8

3.9

Subject to its compliance with the above-mentioned requirements, the
Contractor shall have the right to determine the size, shape, and location
of the area to be surrendered. = -_——-_-

The Contractor undertakes to furnish NOCAL with a precise description
and a map showing the details of the surrendered areas and those
retained, together with a report specifying the work carried out in the
surrendered areas from the Effective Date and the results obtained.

During any exploration period, the Contractor may, at any time, notify
NOCAL that it surrenders on the whole or any part of the Delimited Area
the rights granted to it by giving sixty (60) days’ notice to that effect.

No surrender during or at the expiration of any exploration period shall
reduce the work commitments and the investment obligations set forth in
Article 4 for the current exploration period.

In the event of surrender, the Contractor shall have the exclusive right to
retain, for their respective term, the Appraisal Perimeters and Exploitation
Perimeters which have been granted and to carry out the Petroleum
Operations therein.

At the expiration of the third Exploration period set forth in Article 3.3, the
Contractor shall surrender the whole remaining Delimited Area except as
to any Appraisal Perimeters and Exploitation Perimeters which have then
been granted and in respect for which an application has been made.

If at the expiration of all the exploration periods the Contractor has not
obtained or is not applying for an exclusive appraisal authorization or an
exclusive exploitation authorization, this Contract shall terminate.

if an exploratory well is operating at the time of expiry of an exploration
period, then NOCAL shall grant Contractor an extension of the exclusive
exploration authorization of 60 days (after the exploratory well is
terminated and the rig released) in order to evaluate results of the well.

The term nation of this Contract, whatever the reason thereof, shall not
relieve the Contractor of any obligations under this Contract incurred prior
to, or arising from, said termination and which shall be fulfilled.

Confidential Oranto Fein. ved PSC Liberia Alock f Page 10
1 6/20051.0

41

4.2

4.3

44

45

ARTICLE 4
EXPLORATION WORK COMMITMENTS

The Contractor shall commence the Petroleum Operations within three
months from the Effective Date.

The Contractor, during the first exploration period defined in Article 3.1,
shall carry out the following minimum work:

1500square kilometres of 3-D Seismic Acquisition

The Contractor, during the second exploration period defined in Article
3.2, shali carry out the following minimum work:

One (1) exploratory well.

The Contractor, during the third exploration period defined in Article 3.3,
shall carry out the following minimum work:
One (1) exploratory well.

Each of the exploratory wells referred to above shall be drilled to a
minimum depth of (1000) one thousand meters, after deduction of the
water depth, or to a lesser depth if the continuation of drilling performed in
accordance with good international petroletim industry practice is
prevented for any or the following reasoris:

(a) | The basement is encountered at a lesser depth than the minimum
contractua! depth;

(b) Continuation of drilling presents an obvious danger due to the
existence of abnormal formation pressure;

(c) Rock formations are encountered the hardness of which prevents,
in practice, the continuation of drilling by the use of appropriate
equipment;

(d) Petroleum formations are encountered the crossing of which
requires, for their protection, the laying of casings preventing the
mining contractual depth from being reached.

In the event that any of the above reasons occurs, the exploratory well
shall be deemed to have been drilled to the mining contractual depth.

Notwithstanding any provision in this Article to the contrary, NOCAL and the
Contractor may, at any time, agree to abandon the drilling of a weil at a lesser
depth than the minimum contractual depth. -

Confidential Onmin Perijeun Limited PSC Liberia Bloc b 6 Page Il
1196/2005 11

So

4.6

47

In order to carry out the exploration work defined in Articles 4.2 to 4.4 in
the best technical conditions in accordance with good international
petroleum industry practice, the Contractor undertakes to spend the
following minimum amounts determined with minimum expenditure of:

(a) 4.5 million Dollars during the first Exploration-period defined in Article
3.1

(b) 6 million Dollars during the second Exploration period defined in Article
3.2

(c) 6 million Dollars during the second exploration period defined in Article
3.3

lf during the exploration period the Contractor has performed its work
commitments for an amount lesser than the amount specified above, it
shall be deemed to have fulfilled its investment obligations relating to that
period, Conversely, the Contractor shall perform the entirety of its work
commitments set forth in respect of an exploration period even if it results
in exceeding the amount specified above for that period.

If at the expiration of any of the three (3) exploration periods defined in
Articles 3.1, 3.2 and 3.3 or upon the date of surrender of the whole
Delimited Area, or upon the date of termination of this Contract, the
Contractor has not fulfilled its work commitments set forth in this Article, it
shall pay as compensation to NOCAL, within-thirty (30) days after that
date of expiration, surrender or termination, the unspent balance of
investment obligation above-defined for the current exploration period.

Page 12
5.1

5.2

5.3

5.4

ARTICLE 5

ESTABLISHMENT AND APPROVAL OF
ANNUAL WORK PROGRAMS AND" BUDGETS

At least three (3) months before the beginning of each Calendar Year, or
for the first year, within three (3) months from the Effective Date, the
Contractor shall prepare and submit for approval to NOCAL an Annual
Work Program together with the related Budget for the entire Delimited
Area, specifying the Petroleum Operations that the Contractor proposes to
perform during that Calendar Year and their cost.

if NOCAL wishes to propose any revisions or modifications to the
Petroleum Operations specified in sald Annual Work Program, it shall,
within thirty (30) days after receipt of that Program, so notify the
Contractor, presenting all justifications deemed useful. In that-event,
NOCAL and the Contractor shall meet as soon as possible to consider the
proposed revisions or modifications and to mutually establish the Annual
Work Program and the related Budget in Its final form, in accordance with
good international petroleum industry practice. However, during the
Exploration Periods, the Annual Work Program and the related Budget
established by the Contractor after the above mentioned meeting shall be
deemed to be approved provided that they comply with the obligations set
forth in Article 4.

The Contractor shall make all effort to ensure that the each part of the
Annual work program and Budget will be carried out within the stated time.

Should NOCAL fall to notify the Contractor of its wish for revision or
modification within the period of thirty (30) days above-mentioned, such
Annual Work Program and the related Budget submitted by the Contractor
shall be deemed to be approved by NOCAL.

It is agreed by NOCAL and the Contractor that the Contractor may acquire
knowledge as and when the work Is implemented, or certain events may
justify changes to the details of the Annual Work Program. In that event,
after notification to NOCAL, the Contractor may make such changes
provided that the basic objectives of said Annual Work Program are not
modified.

Whenever NOCAL is required to exercise its discretion or its approval is
required, under this Agreement. It shall exercise its discretion or grant its
approval on the basis of the efficient and economic conduct of Petroleum
Operations in respect of the Delimited Area and in accordance with good
international oil industry practice.

Confidential — Oranto Petroleum Limited PSC Liberia Block L.B-1 | Page 13
11/06/200513
5.5 At the Commencement of the first Exploration Period, NOCAL and the
Contractor shall form a Joint Operations Committee (JOC) comprising not
more than three (3) members appointed by NOCAL and not more than
three (3) members appointed by the Contractor. The purpose of this JOC
will be to review present and future Petroleum Operations and report
Jointly to NOCAL and the Contractor.

The Joint Operations Committee shall meet once every calendar year or
otherwise as the members shall agree. No meeting of the Joint
Operations Committee shall be held unless two (2) members each
appointed by the Contractor and NOCAL are present.

The Contractor shall appoint the first Chairman of the Committee who
shall hold office until the second anniversary of the Effective Date.
Thereafter, NOCAL and the operator shall have alternating right to appoint
the Chairman of the Committee, who shall hold office for (2) two years

All costs of the meeting of the Committee if held outside Liberia shall be
borne by the Contractor. Members of the Committee shall be entitled to
sitting fees (payable by the Contractor) in an amount to be approved by
NOCAL and the Contractor for attendance In person at meetings of the
committee.

Confidential Oranto Petroleum Limited PSC Liberia Block LB-1! Page 14
1106/2005 14

=<

ge Sige

6.1

6.2

6.3

6.4

ARTICLE 6

CONTRACTOR'S OBLIGATIONS IN RESPECT OF
THE EXPLORATION PERIODS

The Contractor shall provide all the necessary funds and purchase or hire
all the equipment, facilities and materials required to carry out the
Petroleum Operations.

The Contractor shall provide all technical assistance, including the
personne! required to carry out the Petroleum Operations.

The Contractor shall be responsible for the preparation and performance
of the Annual Work Programs, which shall be carried out in the most
appropriate manner in observance of good intemational petroleum
industry practice.

The Contractor undertakes to take all the reasonable and practical steps
to:

(a) Ensure the protection of water-bearing strata encountered during its

(b) Carry out the tests necessary for determining the value of any show
encountered during drilling and the exploitability of any possible
Petroleum discoveries;

(c) Avoid losses. and discharges of Petroleum in the Petroleum
Operations,

(d) | Submit to NOCAL an Environmental Impact Statement (EIS) prior
to commencement of exploration and production.

(e) Take reasonable preventive, corrective and restorative measures to
protect from pollution, contamination or damage resulting from
Petroleum Operations, and that any pollution, contamination and
damage of such water bodies, land surfaces and atmosphere
hereunder be rectified.

Subject to the foregoing, and at the conclusion of Petroleum
operations in the Delimited area the contractor will undertake all
reasonable efforts to restore the terrain to a state in which it Is
usable.

All works and facilities erected by the Contractor hereunder shall,
according to their nature and to the circumstances, be built, placed,
signalled, marked, fitted and preserved so as to allow at any time and in
safety free passage to navigation within the Delimited.Area, and without
prejudice to the foregoing, the Contractor shall, in order to facilitate

navigation, install the sound and optical devices approved or required by

Confidential — Oranto Petroleum Limited PSC Liberia Block LB-11 Page 15

1 hn6/20051 5

~

6.6

6.7

68

6.9

6.10

the competent authorities and maintain them in a mariner satisfactory to
said authorities.

In the exercise of its rights to build, carry out work and maintain all
facilities necessary for the purposes hereof, the~Contractor shall not
disturb any existing graveyard or building used for religious purposes, nor
cause a nuisance to any government or public building, except with the
prior consent of NOCAL, and shall make good the damage caused by It in
that event.

In its conduct of Petroleum Operations, the Contractor undertakes to take
all necessary precautions to prevent marine pollution.

In order to prevent pollution, NOCAL and Contractor agree that the
Contractor shall observe all existing international environmental protocols,
regulations and rules as may be applicable to prevent pollution and
preserve the environment. NOCAL and the Contractor shall meet and
consider any measure, which may be necessary to preserve the
environment.

Environmental Audit

NOCAL and contractor shall commission periodic environmental audit,
when necessary to ensure compliance with the EIS.

The Contractor and its subcontractors shall be. obligated to give
preference to enterprises and goods from Liberia, if conditions of price,
quality, delivery time and terms of payment are similar.

Confidential Oraato Petroleum Limited PSC Liberia Block LB-1 | Page 16

11/08/2005 16
ARTICLE 7

CONTRACTOR'S RIGHTS IN RESPECT OF
THE EXPLORATION PERIODS

Without prejudice to the provisions hereof, the Contractor shall have the

right to carry out the Petroleum Operations within the Delimited area. Such
right includes, inter alia.

(a) Full responsibility for, management of and control over all the
Petroleum Operations;

Authority to exercise any of the rights conferred hereby through
agents and Independent contractors, and to pay accordingly any of
their expenses and costs in the place and in the currency chosen
by the Contractor.

The Contractor shall have the right to clear the ground, dig, perforate, drill,
build, erect, place, supply, operate, manage and maintain ditches, pools,
wells, trenches, excavations, dams, canals, water conduits, plants, tanks,
basins, maritime and other storage facilities, primary distillation ~nits, first
extraction gasoline separator units, sulphur plants, and other facilities for
Petroleum production, together with the pipelines, pumping stations,
generator units, power plants, high voltage lines, telephone, telegraph,

radio and other communication facilities, factories, warehouses, offices,
employees’ housing, hospitals, premises, ports, docks, harbours, dikes,
jetties, dredges, sea walls, under water piers and other facilities, ships,
vehicles, railways, warehouses, workshops, foundries, repair shops and
all the auxiliary services which are necessary for or useful to the
Petroleum Operations or in connection therewith; and all additional
facilities which are or may become necessary for or reasonably subsidiary
to the carrying out of the Petroleum Operations.

The agents, employees and representatives of the. Contractor or its
subcontractors shall have the right, for the purposes of the Petroleum
Operations to enter into or leave the Delimited Area and shall have free
access to all the facilities set up by the Contractor.

The Contractor shall have the right, subject to the payment of fees
applicable in Liberia, to remove and use the surface soil, mature timber,
clay, sand, limestone, gypsum, stones and other similar materials, which
may be necessary for the performance of the Petroleum Operations.

With the consent of the competent administrative services, the Contractor
may make reasonable use of such materials for the performance of the

Confidential Onunie Petroleum Limited PSC Liberia Block LB-1 Page 17
1106/200517

Petroleum Operations, subject to payment of fees applicable in Liberia,
when they are located on land owned by the STATE and placed in the
vicinity of the land where said Operations are taking place.

The Contractor may take or use the water necessary for the Petroleum
Operations, provided that existing irrigation or navigation are not impaired
and that land, houses or watering places for livestock are not deprived of
reasonable quantity of water.

a3

witidential Oranto Petroleum Limited PSC Liberia Block LB-I1 Page 18
15/06/2003

ARTICLE 8

TIVITY REPORTS DURING THE EXPLORATION PERIOI)S AND
SUPERVISION OF PETROLEUM OPERATIONS;

AL shall own and may freely use all the original date aid docum: nts
lating to the Petroleum Operations such as, but without limitat on,
fecords, samples, geological, geophysical, petrophysical drilling and
Operating reports,

The Contractor undertakes to furnish NOCAL with the follewing peri dic
feports. ;

(a) daily reports on drilling operations; weekly reports on seis nic
operations;

(b) within thirty (30) days after each Calendar quarter, a report on the
Petroleum Operations carried out together witt a detsled
statement on Petroleum Costs in respect of the Prececling-quarte r;

(c) prior to the end of February of each Calendar Veit, an ant ual
report on the Petroleum Operations carried out toyether wit: a
detailed statement on Petroleum Costs in respect of he precet ing
Calendar Year.

In addition, the following reports or documents shall 3e furnishec to
NOCAL as soon as they are prepared or obtained:

(a) a copy of all geological surveys and syntheses together with ‘he
related maps;

(b) a copy of all geophysical surveys, measurement and interpreta ion
reports, map profiles, sections or other documents related then to,
as well as, at NOCAL's request, the originals of all r2curded seis nic
magnetic tapes;

(c) a copy of the drilling location and completion repert for each \ ell
together with a complete set of recorded logs;

(d) a copy of alll drill tests or production tests together with any st idy
relating to the flow or production of a well:

(e)  acopy of all reports relating to core analyses.

( oatidential Oranto Peiroleum Limited PSC Liberia Block LB-I1 Page 19
15/06/2005

All maps, sections, profiles, logs and all other geological or geophysical
documents shall be supplied on an appropriate transparent support in
view of subsequent reproduction.

A representative portion of the cores and cuttings removed from each well,
as well as samples of fluids produced during drill tests or production tests

shall also be supplied to NOCAL within a reasonable period.

Upon expiration or in the event of surrender or termination of this Contract,
the original documents and samples relating to the Petroleum Operations
shall be provided to NOCAL.

8.4 All data, information, documents, reports and statistics including
interpretation and analysis supplied by the contractor pursuant to this
Contract shall be treated as confidential and shall not be disclosed by any
Party to any other person without the express written consent of the other
Parties within the fife of the Exploration, Appraisal or Exploitation
authorization period.

8.5 The provisions of this Article 8.4 shall not prevent disclosure:

(a) By NOCAL or the STATE:

(i) To any agency of the STATE or to any advisor or consultant
to NOCAL;

(li) For the purpose of complying with the STATE's international
obligations for the submission of statistics and related data.

(b) By Contractor;

(i) To its Affiliates, advisers ort consultants;

(ii) To a bona fide potential assignee of all or part of
Contractor's interest bona hereunder;

(iii) | To banks or other lending institutions for the purpose of
seeking external financing of costs of the Petroleum
Operations;

{iv) To Non-Affillates who shall provide services for the
Petroleum operations, including subcontractors, vendors and
other service contractors, where this is essential for their
provision of:such services;

(v) To government agencies for obtaining necessary rulings,
permits licenses and approvals, or as may be required by
applicable law or financial stock exchange, accounting or
reporting practices.

Confidential Oranto Petroleum Lintited PSC Liberia Block LB-11 Page 20

11106/200520
oe ig hy Big Bg Bg

8.6

8.7

Any Party disclosing information or providing data to any third party under
this Article shall require such persons to undertake the confidentiality of
such data.

The Contractor shall keep NOCAL informed of its activities through the
duly designated representative of the latter. In particular, the Contractor
shall notify NOCAL as soon as possible and in any event at least fifteen
(15) days in advance of all projected Petroleum Operations, including
geological and geophysical surveys, seismic surveys, commencement of
drilling and installation of production platform.

In the event the Contractor decides to abandon a4 drilling it shall notify
NOCAL thereof within at least seventy-two (72) hours prior to such
abandonment unless operational safety demands more urgent response.

Confidential Oranto Petroleum Limited PSC Liberia Blook LB-11 Page 21

11/06/200521
9.1

9.2

ARTICLE 9
OCCUPATION OF LAND

The STATE shall make available to the Contractor, and only for the
purposes of the Petroleum Operations, any land which it owns and which
is necessary for said operations, The Contractor shall have the right to
build and the obligation to maintain, above and below the ground, the
facilities necessary for the Petroleum Operations.

The Contractor shall indemnify the STATE for any damage caused to the
land by the construction, use and maintenance of its facilities on such
land.

The STATE shall authorize the Contractor to build, use and maintain
telephone, telegraph and piping systems above and below the ground and
along the land not belonging to the STATE, provided that the Contractor
Pays to the land-owners, a reasonable compensation mutually agreed
upon.

The rights on land owned by private persons, which would be necessary
for the carrying out of the Petroleum Operations, shall be acquired by
direct agreement between the Contractor and the private person
concerned, .

acquiring them and the STATE agrees that no law or procedure for said
acquisition shall have the effect of giving them an excessive value or a
confiscation value. Those rights acquired by the STATE shall be
registered in its name, but the Contractor shall be entitied to benefit
therefrom for the purposes of the Petroleum Operations. During the' entire

protected in the use and occupation of such land just as if it owns the
property rights thereto.

Confidential —_ Oranto Petroleum Limited PSC Liberia Block LB-11 Page 22
11 /66'20K)522

"er ARTICLE 10
ABs USE OF FACILITIES

! 10.1 For the purposes of the Petroleum Operations, the Contractor shall have
the right to use, in accordance with the applicable laws, any railroad,
f tramway, road, airport, landing strip, canal, river, bridge, waterway and
#! any telephone or telegraph network in Liberia whether owned by the
STATE or by any private enterprise, subject to the payment of fees then in
effect or mutually agreed upon which will not be in excess of the prices
and tariffs charged to Third Parties for similar services.

The Contractor shall also have the right to use for the purposes of the

| | . Petroleum Operations any land, sea or air transportation means for the
) transportation of its employees or equipment, subject to compliance with
+ aed the laws and regulations which generally govern the use of such means of
i si transportation. |
|
vor 10.2 The STATE shall have the right to use for exceptional matters any |
iF | 2 transportation and communication facility installed by the Contractor, |
} subject to a fair compensation mutually agreed upon which will not be in
If - excess of the prices and tariffs charged to Third Parties for similar
b { . services.
wor 10.3 Nothing in this Contract shall limit the STATE’s right to bulld, operate and

\. maintain on, under and along the land made available to the Contractor for
\ the purposes of the Petroleum Operations, roads, railroads, airports,
—_ landing strips, canals, bridges, pipelines, useful telephone and telegraph
Ht lines, provided that such right is not exercised in a manner which restricts
| or hinders the Contractor's rights hereunder, or the Petroleum Operations.

Confidential Oranto Petroleum Limited PSC Liberia Block L111 Page 23
i 11/06/2082

11.1

11.2

11.3

ARTICLE 14
APPRAISAL OF A PETROLEUM DISCOVERY
7?

In the event the Contractor discovers Petroleum, it shall, as Promptly as
Possible, notify NOCAL thereof and submit to it, within thirty (30) days
after the date of the temporary plugging or abandonment of the discovery
well, a report including all information relating to said discovery.

If the Contractor wishes to undertake appraisal work relating to the above-
mentioned Petroleum discovery, it shall submit for approval to NOCAL,
within six (6) months after the date of Notification of said discovery, the
appraisal work program and the estimate of the related Budget.

The provisions of Article 5 shall be applicable, mutatis mutandis, to said
Program as regards its approval and performance, it being understood that
the submitted program shall comply with good international petroleum
industry practice.

If the Contractor meets the conditions referred to in Article 11.2 and on
request to NOCAL, the latter shall grant to it an exclusive appraisal
authorization for a duration of two (2) years from the date of approval of
the appraisal work Program and the related Budget, in ftespect of the
Appraisal Perimeter specified in said Program. Except otherwise provided
by this Article, the Contractor shall, during the term of said exclusive
appraisal authorization, be subject to the same regime as that applicable
to the exclusive exploration authorization,

11.3.1 The Contractor shall then diligently carry out the appraisal work
Program for the discovery in question; in particular it shall drill
the appraisal wells and carry out the production tests specified
in said program.

At the Contractor's request, notified at least thirty (30) days prior
to the expiration of the appraisal period above-defined, the
duration of said period may be extended by a maximum of six
(6) months, provided that such extension is justified by the
continuation of the drilling and Production tests specified in the
appraisal program.

Further extensions of the appraisal period may be requested by
Contractor and granted by NOCAL, in the event that further
geological, geophysical, subsurface, facilities or commercial
work is considered justified by the Contractor, in order to

Confidential Oranto Peoleum Limited PSC Liberia Block LB-I) Page 24

11/06/200524
11.3.2

11.3.3

11.3.4

Confidential

establish whether the Field corresponding to the Petroleum
discovery is commercial.

Within three (3) months after the completion of appraisal work,
and no later than thirty (30) days prior to the expiration of the
appraisal period, the Contractor shall provide NOCAL with a
detailed report giving all the information relating to the discovery
and the appraisal thereof.

If, after having carried out the appraisal work, the Contractor
considers that the Field corresponding to the Petroleum
discovery Is commercial, it shall submit to NOCAL, together with
the previous report, an application for an exclusive exploitation
authorization accompanied by a detailed development and
production plan for said Field, specifying inter alia;

(a) the planned delimitation of the Exploitation Perimeter applied for
by the Contractor, so that it covers the area defined by the
seismic closure of the Field concemed, together with all the
technical justifications with respect to the extent of said Field;

(b) an estimate of the reserves in place; the proven and probable
recoverable reserves and the corresponding annual productions,
together with a study on the methods of recovery and the possible
valorisation of the products associated with Crude Oil, such as any
Associated Natural Gas;

(c) Item by Item, the description of equipment and work necessary
for production, such as the number of development wells, the
number of platforms, pipelines, production, processing, storage
and loading facilities together with their specifications;

(d) the estimated schedule for its implementation and the projected
date of production start-up;

(e) the estimates of investments and exploitation costs together
with an economic evaluation demonstrating the commercial
nature of the discovery in question.

The commercial nature of one or more Petroleum Fields shall
be determined by the Contractor, provided that it shall, at the
end of appraisal work, submit to NOCAL the economic study
referred to in Article 11.3.3.(e) demonstrating the commercial
nature of said Field or Fields.

Urano Petroleum Limited PSC Liberia Block [.B-1) Page 25
11 /Q6/200525

A Field may be declared commercial by the Contractor if, after
taking into account the provisions of this Contract and the
submitted development and Production plan, the Projected
incomes and expenses determined in accordance with good
international petroleum industry practice confirm the commercial
nature of said Field,

11.3.5 For the purposes of evaluating the commercial nature of said
Field or Fields, NOCAL and the Contractor shall meet within
thirty (30) days after the submission of the development and
production plan accompanied by the “economic evaluation.

11.3.6 The development and production plan submitted by the
Contractor shall be subject to the approval of NOCAL. Within
ninety (90) days after the submission of sald plan, NOCAL may
Propose revisions or modifications hereto by notifying the
Contractor thereof with all the useful justifications. In that event,
the Parties shall meet as soon as Possible in order to consider
the proposed revisions or modifications and establish by mutual
agreement the plan in its final form; the plan shall be deemed to
be approved by NOCAL upon the date of such agreement.

Should NOCAL fail to notify the Contractor of its wish for
revision or modification within the above-mentioned ninety (90)
day period, the plan submitted by the Contractor shall be
deemed to be approved by NOCAL at the expiration of said
Period,

11.4 If for reasons not technically justified, the Contractor, within twelve (12)
months after notification to NOCAL of a Petroleum discovery, has not

Confidential Oranto Petroteum Limited PSC Liberia Block LB-1i Page 26
11/06/200526
ef ARTICLE 12

PR GRANT OF AN EXCLUSIVE

oc EXPLOITATION AUTHORIZATION

iz ‘

hI” 12.1 A commercial Petroleum discovery shall entitle the Contractor to an
i. exclusive right, If it so requests pursuant to the conditions set forth in
Ta Article 11.3.3., to obtain, in respect of the Field concemed, an exclusive

exploitation authorization covering the related Exploitation Perimeter. Said
authorization shall be granted by NOCAL as soon as possible.

4\7 12.2 If the Contractor makes several commercial discoveries in the Delimited |
4 be Area, each such discovery shall, in accordance with the provisions of
wet Article 12.1 give rise to an exclusive exploitation authorization each
4" corresponding to an Exploitation Perimeter. The number of exclusive
| 5 exploitation authorizations and related Exploitation Perimeters within the
te Delimited Area shall not be limited. Contractor shall retained the right to
le r carryout explorations within the Exploitation Perimeter.

io 12.3 If in the course of work carried out after the grant of an exclusive
a exploitation authorization, it appears that the area defined by the seismic
| . closure of the Field concerned Is larger than originally estimated pursuant
” to Article 11.3.3., NOCAL shall grant to the Contractor, as part of the
hy7 exclusive exploitation authorization already granted, an additional area so
| that the entirety of said Field is included if the Exploitation Perimeter,
provided, however, that the Contractor supplies NOCAL, together with its
Ai te application with the technical evidence of the extension so required and
| provided, further, that the above mentioned extension is an integral part of
- the Delimited Area as defined at the time of said application.

| | 12.4 Where a Field extends beyond the boundaries of the Delimited Area,
am NOCAL may require the Contractor to exploit said Field in association with
aed the right holder of the adjacent area under the provisions of a unitisation
| . agreement.
i Within six (6) months after NOCAL has notified its request, the Contractor
| shall submit to its approval the development and production plan of the
Ire Field concerned which shall be prepared in agreement with the right
}. | - holder of the adjacent area.
ye Confidential — Oranto Petroleum Limited PSC Liberia Block LB-| Page 27

1106200527

TIC. 3
DURATION OF THE EXPLOITATION PERIOD

13.4 The duration of an exclusive exploitation authorization during which the
Contractor is authorized to carry out the exploitation of a Field declared
commercial is set at twenty-five (25) years from its date of issue.
in
In !f upon expiration of the exploitation period of twenty-five (25) years
above-defined, a commercial exploitation of a Field remains possible
NOCAL shall authorize the Contractor, at the latter’s request submitted at
least twelve (12) months prior to said expiration, to continue under this
Contract the exploitation of said Field during an additional period of no
more than ten (10) years, provided that the Contractor has fulfilled all its
obligations during the current exploitation period.

ae

If, upon expiration of that additional exploitation period, a commercial
exploitation of said Field remains possible, the Contractor may request
NOCAL, at least twelve (12) months Prior to said expiration that it be
authorized to continue the exploitation of said Field under this Contract,
during an additional period to be agreed upon.

S@es38

13.2 The Contractor may, at any time, fully or partially surrender any exclusive
exploitation authorization by giving at least twelve (12) months’ prior
notices which may be reduced with NOCAL's consent. That notice shall be
accompanied by the list of steps which the surrendering Contractor
undertakes to take, in accordance with gdod international petroleum
industry practices arising out of Its surrender. .

13.3 Interruption of development work or production of a Field declared
commercial, for a consecutive period of at least six (6) months (unless
extended by periods of Force Majeure), decided by the Contractor without

1, NOCAL's consent, or abandonment of the exploitation of a Field, may give

h rise to the withdrawal of the exclusive exploitation authorization concerned

n together with the termination of this Contract. In the event of any

disagreement

between NOCAL and the Contractor regarding circumstances of the

Ls int i

Lt then the JOC shall meet to resolve the disagreement.

sawroexnsa

13.4 Upon expiration surrender or withdrawal of the last exclusive exploitation
authorization granted to the Contractor, this Contract shall terminate.

13.5 The termination of this Contract, whatever the reason theredf, shall not

relieve the Contractor of any obligations incurred prior to, or arising from,
said expiration or termination and which shall be fulfilled.

Confidential Oranto Petroleum Limited PSC Liberia Block LB-| | Page 28
11/06/200528

a
CLE 14
EXPLOITATION OBLIGATION

14.1 For any Field in respect of which an exclusive exploitation authorization
has been granted, the Contractor undertakes to perform, at its sole cost
and its own financial risk, all the Petroleum Operations in accordance with
good Intemational oil field practice for the exploitation of said Field,

14.2 However, if the Contractor can provide accounting evidence, during elther
the development period or the production period, that the exploitation of a
Field cannot be commercially profitable, notwithstanding that an exclusive
exploitation authorization has been granted in accordance with the
provisions of Article 12.1, NOCAL agrees not to force the Contractor to
continue the exploitation of such Field.

In that event, NOCAL, in its discretion, may withdraw the exclusive
exploitation authorization concerned with respect to such field from the
Contractor without any compensation tor the latter, by giving a sixty (60)
days’ prior notice.

Confidential Orunto Petroleum Limited PSC Liberia Block LB-11 Page 29
1 1/06/200529

15.1

15,2

15.3

15.4

15.5

ARTICLE 15

CONTRACTOR'S OBLIGATIONS AND RIGHTS
IN RESPECT OF EXCLUSIVE EXPLOITATION AUTHORIZATIONS

The Contractor shall commence development work not later than six (6)
months after approval of the development and Production plan referred to
in Article 11.3.6 and shail continue it with the maximum diligence.

The provisions of Articles 5, 6, 7, 8, 9 and 10 are also applicable, mutatis
mutandis, in respect of any exclusive exploitation authorization.

The Contractor shall have the right to build, use, operate and maintain all
the Petroleum storage and transportation facilities which are necessary for
the production transportation and sale of Petroleum produced, pursuant to
the conditions specified in this Contract.

The Contractor may determine the route and location of any pipeline
inside Liberia which is necessary for the Petroleum Operations, provided
that it shall submit plans to NOCAL for approval prior to the
commencement of work; any pipeline crossing or running alongside roads
or passageways (other than those used exclusively by the Contractor)
shall be built so as not to hinder the Passage on those roads or
passageways.

The Contractor may, to the extent and for the duration of the excess
capacity of a pipeline or processing, transportation or storage facility built
for the purposes of the Petroleum Operations, be obligated to accept the
flow of Petroleum coming from exploitations other than that of the
Contractor, provided that such flow shall not cause Prejudice to the
Petroleum Operations, and provided, further, that a reasonable tariff
covering a normal remuneration for capital invested in respect of the
pipeline or facility concemed shall be Paid by the user.

Following the grant of an exclusive exploitation authorization, the
Contractor undertakes to proceed diligently with the Carrying out of
development, and production plan to ensure, in accordance with good
international petroleum industry practice, the maximum economic recovery
of the Petroleum contained in the Field in question.

The Contractor shall, in the conduct of development and production
operations, comply with all good international petroleum industry practice
which in particular ensures the good conservation of Fields and maximum
economic recovery of Petroleum.

Confidential = Oranto Petroleum Limiied PSC Libenia Block LB-11 Page 30

11/06/200530

in 15.7

15.8

15.9

The Contractor shall, if deemed appropriate by Contractor and NOCAL,
carry out enhanced recovery studies and use such recovery processes if
they may lead to an increase in Petroleum recovery rate under economic
conditions.

The Contractor shall provide NOCAL with all the reports, studies,
measurement results, tests and documents enabling the monitoring of the
proper exploitation of each Field.

The Contractor shall, in particular, carry out the following measures on
each producing weil:

(a) monthly testing of production and gas/oil ratio;

(b) _ half-yearly measurement of the Field reservoirs pressure’ or other
methods to monitor reservoir performance as agreed by the
Parties.

The Contractor undertakes to produce every year from each Field
quantities of Petroleum in accordance with the provisions of Article 15.6.

The annual production rates of each Field shall be submitted by the
Contractor together with the Annual Work Programs for the approval of
NOCAL which shall not be withheld provided that the Contractor gives
proper technical and eccnomic grounds.

The Contractor shall measure all petroleum produced after extraction of
the water and associated substances using, with the agreement of the
NOCAL, instruments and procedures in keeping with the international
petroleum industry methods. NOCAL shail have the right to examine
these measurements and to Inspect the instruments and procedures used.
if during exploitation, the Contractor wishes to change said instruments
and procedures, it shall obtain the prior consent of NOCAL, which will not
be unreasonably withheld.

Confidential Oranto Petroleum Linvited PSC Liberin Block L1-1 | Page 31
TI AY6/200531

on

Bae

SFS3BFE

16.1

16.2

16.3

Increments of daily Total ee |

Production (in Barrels per day)

From_0 to 100,000 [40%
| 50%

From 100,000 to 150,000 a =a
Over 150,000 [60% | 40% i

ARTICLE 16
RECOVERY OF PETROLEUM COSTS AND PRODUCTION SHARING

From the commencement of regular production of Crude Oil, the
Contractor shall market all the production of Crude Oil obtained from the
Delimited Area, in accordance with the provisions hereinafter defined.

For the purposes of recovery of the Petroleum Costs, the Contractor may
freely take each Calendar Year a portion of the production in no event
greater than eighty percent (80%) of the Total Production of Crude Oil
from the Delimited Area, or only any lesser percentage which would be
necessary and sufficient.

The value of such portion of Total Production allocated to the recovery of
the Petroleum Costs by the Contractor, as defined in the preceding
paragraph, shall be calculated In accordance with the provisions of Article
18.

If during a Calendar Year the Petroleum Costs not yet recovered by the
Contractor under the provisions of this Article 16.2 exceed the equivalent
in value of seventy percent (70%) of the Total Production of Crude Oil
from the Delimited Area, as calculated above, the balance of the
Petroleum Costs which cannot be recovered in that Calendar Year shall
be carried forward in the following Calendar Year or Years until full
recovery of the Petroleum Costs or until the expiration of this Contract.

The quantity of Crude Oil from the Delimited Area remaining during each
Calendar Year after the Contractor has taken from the Total Production
the portion necessary for the recovery of the Petroleum Costs, hereinafter
referred to as “Remaining Production, and shall be shared between
NOCAL and the Contractor as follows:

The Remaining Production shall be shared according to the daily Total

Production from the Delimited Area. Remaining Production shall be
shared incrementally on the basis of the following production traunches:

In the case of natural gas the production shall be split: *

NOCAL 30% Contractor 70%

Confidential Oranto Petroleum Limited PSC Liberia Block LB-11 Page 32

11/06/200532
~

ies Boe ee Oe

‘ee

ay

16.4

16.5.

16.6

For the purpose of this Article, the daily Total Production shall be the
average rate of Total Production during the calendar quarter in question.

For the purposes of the tax legislation of the Republic of Liberia, the
quantity of Crude Oil that NOCAL will receive during each Calendar Year
pursuant to this Article 16.3 shall include the portion necessary to pay any
tax(es) of the Contractor in Liberia which will be assessed on its incomes,
see Article 17 below. NOCAL agrees to pay from its portion of the
production split any income tax on behalf of and in the name of the
Contractor as and when due, and to deliver to the latter copies of all
official receipts of such payments.

NOCAL may receive its share of production defined in Article 16.3 either in
kind or in cash.

if NOCAL wishes to receive in kind all or part of its share of production
defined in Article 16.3 it shall so notify in writing to the Contractor at least
ninety (90) days prior to the beginning of the calendar quarter concerned
specifying the precise quantity that it wishes to receive in kind during said
quarter.

If NOCAL wishes to receive in cash all or part of its share of production
defined in Article 16.3 or if NOCAL has not notified the Contractor if its
decision to receive its share of production in kind pursuant to Article 16.5,
the Contractor shall market NOCAL's share, of production to be taken in
cash for the quarter concerned, lift said share during such quarter and pay
to NOCAL within thirty (30) days following the date of each lifting, an
amount equal to the quantity corresponding to NOCAL's share of
production multiplied by the sale price defined in Article 18.

NOCAL may require payment, for sales of its share of production sold by
the Contractor, in Dollars or in the foreign currency in which the sale has
been made.

Confidential Oranto Pewoleum Limited PSC Liberia Block LB-11 Page 33

15/06/2005

'
(
1
f

17.4

17.3

ARTICLE 17
TAXATION

Unless otherwise provided for in this Contract the Contractor shall, in
respect of its Petroleum Operations, be subject to the laws generally
applicable and the regulations in force in Liberia conceming taxes which
are or may be levied on incomes, or determined thereto.

It is specifically acknowledged that the provisions of this Article shall apply
individually to each entity comprising the Contractor under this Contract.

The Contractor shall keep separate accounts for each Fiscal Year in
respect of the Petroleum Operations, in accordance with the regulations in
force in Liberia, enabling in particular the establishment of a profit and loss
force in Liberia. ores a ‘balance ehoet showing both the resus, © st
Petroleum Operations and the asset and liability items allocated or related
thereto.

47.2.1 For the purposes of Article 17.1 the Contractor shall in respect of its net

profit arising from Petroleum Operations, be liable to an income tax under
the laws and regulations in force in Liberia.

Income Tax rate applicable to Petroleum Operations carried out under this
Contract shall be (35%) thirty-five per cent.

For the purposes of assessing the Contractor's total taxable Income in
respect of a Fiscal Year, the profit and loss account shall, inter alia, be
credited by the following: .

(a) the Contractor's annual gross income recorded in its accounting
books, arising from the marketing of the quantity of Crude Oil to
which it is entitled under Articles 16.2 and 16.3 all other incomes or

proceeds related to the Petroleum Operations, including inter alia

those arising from:

the sale of related substances;

e processing, transportation or storage of products for Third
Parties in the facilities dedicated to the Petroleum Operations.

Confidential == Orato Petroleum Limited PSC Libenat Block 1.B-!' Page 34

11406/200535

if 47.4 Such profit and loss account shall be debited with all charges necessary
| for the purposes of the Petroleum Operations in respect of the Fiscal Year
‘hy concemed, which may be deducted under the applicable laws of Liberia
and the provisions of this Contract.

i In particular the following items shall be debited from the income of the
4 Fiscal Year:

(a) In addition to the charges specifically set forth below in this Article
17.4, all other Petroleum costs, including the costs of supplies,
personnel and manpower expenses, costs of services provided to the
Contractor in respect of the Petroleum Operations, provided, however,
that costs of supplies, personnel and services rendered by Affiliated
Companies shall be deductible provided that they do not exceed those
which would be normally charged in arm's length transactions between
independent buyer and seller for identical or similar supplies or
services.

(b) Overhead costs relating to the Petroleum Operations performed under
this Contract, including without limitation:

e Rentals for movable and immovable properties as well as insurance
premiums;

« As set out in the Accounting procedure, in light of the services
rendered to the Petroleum Operations performed in Liberia, of
wages and salaries paid to managers and employees residing
abroad, and the general and administrative overhead costs of the
central services of the Contractor and its Affiliated Companies

paid abroad shall in no event be greater than the limits specified in
the Accounting Procedure.

(c) Interest paid to creditors of the Contractor, for their actual amount,
subject to the limits specified In the Accounting Procedure.

(d) Losses of materials or assets resulting from destruction or damage,
assets which are renounced or abandoned during the year, bad debts,

indemnities paid to Third Parties as compensation for damage.

lit (e) Reasonable and justified reserves made for clearly identified future
' losses or liabilities which current events render probable.

Is Confidential Orunto Petroleum Limised PSC Liberia Block 16-11 Page 35
4 11006/200538

nce

ture

17.6

17.6

17.7

17.8

(f) Any other losses or charges directly related to the Petroleum
Operations, including exchange losses realized in connection with the
Petroleum Operations as well as bonuses and amounts paid during the
Fiscal Year.

(g) Surface rentals as defined in article 17.10

(h) Any other Contractor expense recorded according to Accounting
procedure

The Contractor's total taxable profit shall be equal to the difference,
between all the amounts credited and all the amounts debited in the profit
and loss account. If this amount is negative, it shall constitute a loss.

Within three (3) months after the end of a Fiscal Year, each entity
constituting the Contractor shall submit to the competent tax authorities its
annual tax ‘return together with financial statements, as required by
applicable regulations.

Contractor shall provide NOCAL with a copy of the Tax return duly
submitted to the Tax Authorities.

NOCAL, shail, after recelving the copy of said annual tax return furnish to
the Contractor within a reasonable period (no more than sixty days) the
tax receipts evidencing, the payment of Contractors Liberian income tax
and all other documents certifying that the Contractor has, for the Fiscal
Year in question, complied with all its tax obligations with respect to the
income tax as defined in this Article. Such receipts shall be issued by the
relevant taxing authorities and shall state the amount and other particular
circumstances, according to Appendix 2 of this Contract.

Except for the income tax defined in this Article and the bonuses provided
for in Article 19, the Contractor shall be exempt from all other levies,
duties, taxes or contributions of any nature whatsoever arising from the
Petroleum Operations and any revenues related thereto or, more
generally, on Contractor's property, activities or actions, including its
establishment and its operation hereunder.

In particular, the Contractor, its suppliers, subcontractors and Affiliated
Companies shall be exempt from the taxes or tumover (value added taxes
and taxes on services) which would be payable in connection with sales
made by, work performed for and services rendered to the Contractor
under this Contract.

Assignments of any kind between the companies signing this Contract and
their Affiliated Companies as well as any assignment made in accordance

Confidential Oranto Pewoleum Limited PSC Liberia Block L.B-1! Page 36

11406/200536
with this Agreement to a third party shall be exempt from any duties or
a taxes payable in such respect.

| { 17.9 Surface rentals shall be payable to NOCAL per square kilometer of the
b area remaining at the beginning of each Calendar Year as part of the
Delimited Area, in the amounts as set out below:

\
Ne | Phase of Operation Surface Rentals Per Annum

Ai | First Exploration Period $30 per sq. km
Second Exploration Period $50 per sq. km.

! | Third Exploration Period $75 per sq. km.

aA Development & Exploitation Area $100 per sq. km.

Confidential Oranto Petroleum Limited PSC Liberia Block LB-I | Page 37
1 1/06/200537
the
the

ARTICLE 18
VALUATION OF PETROLEUM

18.1 For the purposes of this Contract, the Crude Oil price shall be the F. O. B.
Market Price" at the Delivery Point, expressed in Dollars per Barrel and
payable within thirty (30) days after the date of the bill of lading, as
determined hereinafter for each quarter.

A Market Price shall be determined for each type of Crude Oil or Crude Oil
mix.

18.2 The Market Price applicable to liftings of Crude Oil made during a
calendar quarter shall be calculated at the end of said quarter and shall be
equal to the weighted average of the prices obtained for Crude Oil from
the Delimited Area during said quarter by the Contractor and by NOCAL
from independent purchasers, as adjusted to take into account the
differences in quality and gravity as well as in F.O,B. delivery terms and
payment conditions.

18.3 In the event such sales are not made, the Market Price shall be
determined on the basis of the prices obtained on the international market
during said quarter between independent buyers and sellers for sales of
crude oils of contract term, quantity and quality equivalent to the Crude Oil
from the Delimited Area in the same markets as those in which the
Liberian Crude Oil would normally be sold, as adjusted to take into
account the differences in quality, gravity, transportation as well as in
sales and payment conditions.

18.4.1 The following transactions shall, inter alia, be excluded from the
calculation of the Market Price of Crude Oil:

(a) sales in which the buyer Is an Affiliated Company of the seller as
well as sales between entities constituting the Contractor;

(b) sales in the Liberian domestic market;

(c) sales in exchange for other than payment in freely convertible
currencies and sales fully or partially made for reasons other then
the usual economic incentives involved In Crude Oil sales on the
Intemational market (such as exchange contracts, sales from
government to government or to government agencies).

18.5 Within ten (10) days following the. end of each quarter, the Parties shall
advise each other of the prices obtained for their share of production of
Crude Oil from the Delimited Area sold to independent purchasers during

Confidential Oranto Petroleum Linvited PSC Liberia Block LB-1! Page 38
11/06/200538
q

| , 18.6
\

K | Confidential Oranto Petroleum Lintited PSC Liberia Block LB.

the quarter in question, indicating for each sale the identity of th
purchaser, the quantities sold, the delivery and payment terms.

Within twenty (20) days following the end of each quarter, the Contracto
shall determine in accordance with the provisions of Article 18,2 or Artick
18.3, as the case may be, the Market Price applicable for the quarte
concemed, and shall notify NOCAL of that Market Price, indicating the
method of calculation and all data used in the calculation of that marke!

Price.

Within thirty (30) days following receipt of the notice referred to in the
preceding paragraph, NOCAL shall verify that the calculation of Market

In the event that NOCAL has notified objections to the Market Price, the
Parties shall meet within fifteen (15) days following NOCAL's notification to
mutually agree on the Market Price. if the Parties fail to agree on the
Market Price applicable to a given quarter within seventy-five (75) days
after the .end of that quarter, NOCAL or the Contractor may immediately
submit to an expert, appointed in accordance with the following paragraph,
the determination of the Market Price (including the determination of
reference crude oils if the Parties have not determined them). The expert
shall determine the price within thirty (30) days after his appointment and
his conclusions shall be final and binding on the Parties. The expert shall
decide in accordance with the provisions of this Article.

The expert shall be selected by agreement between the Parties or, if no
agreement is reached, by the International Center of Expertise of the

International Chamber of Commerce in accordance with its rules on
at the request of the most diligent Party. The

Technical Expertise,
expertise costs shall be charged to the Contractor and included in the

Petroleum Costs.

in the event it would be necessary to calculate on a provisional basis
during a quarter the Crude Oil price applicable to the liftings made during
Said quarter, that price shall be established as follows:

(a) For any sale to independent buyers, the price applicable to
that sale shall be the price obtained for the Crude Oil for said
sale, as adjusted to take into account the F.0.B. delivery

terms and thirty (30) days payment terms.

Page 39
TPNG/200839

(b)

Once the
adjustmen

Confidential

Oranto Petroleum Limited PSC Liberia Block LB-I 1

those which are the subject of a
sale to independent buyers, the price applicable to that lifting
shall be the Market Price determined for the preceding
quarter or, if that Market Price has not been determined, a
price set up by agreement between the Parties or, failing
agreement, the last known Market Price.

For any lifting other than

Market Price for a quarter has been determined on a final basis,
ts, if required, shall be made within thirty (30) days.

Page 40
11106200540
RTI 9
BONUSES

19.1. The Contractor shall pay to NOCAL the following bonuses:

(a)

(b)

(c)

3.5 Million Dollars when the Total Production of Crude Oil from the
Delimited Area first reaches the average rate of thirty thousand
(30,000) Barrels per day during a period of thirty (30) consecutive
days.

4.5 Million Dollars when the Total Production of Crude Oil from the
Delimited Area first reaches the average rate of fifty thousand
(50,000) Barrels per day during a period of thirty (30) consecutive
days.

5.5 Million Dollars when the Total Production of Crude Oil from the
Delimited Area first reaches the average rate of one hundred
thousand (100.000) Barrels per day during a period of thirty (30)
consecutive days.

Each of the amounts referred to in (a), (b) and (c) above shall be paid
within thirty (30) days following the expiration of the reference period of
thirty (30) consecutive days,

Confidential

Oranto Petroleum Limited PSC Liberia Block LB-11 Page 41
1546/2005
ARTICLE 20
OWNERSHIP AND ABANDONMENT OF ASSETS

Upon expiration, surrender or termination of this Contract, whatever the
reason thereof, in respect of all or part of the Delimited Area, or at the end
of exploitation of a Field, the Contractor shall transfer at no cost to NOCAL
the ownership of assets, movables and immovables owned by @
Contractor, used for the requirements of the Petroleum Operations carried
out in the area so surrendered, located whether inside or outside the
Delimited Area, such as wells and their equipment, buildings, warehouses,
docks, lands, offices, plants, machinery and equipment, bases, harbours,
wharfs, jetties, buoys, platforms, pipelines, roads, bridges, railroads and
other facilities.

Such transfer of ownership shall cause the automatic cancellation of any
security or surety concerning those assets, or which those assets

However, the Contractor may continue to use those assets beyond the
date referred to in the first paragraph, for the requirements of its
Petroleum Operations in Liberia governed by other contracts.

If NOCAL decides not to accept, for all or part of the assets, the transfer of
ownership provided for in Article 20.1, it may, not later than ninety (90)
days following the date specified in said Article, require the Contractor, in
accordance with good international petroleum industry practice, to perform
abandonment operations and to remove, at the cost of the Contractor, the
facllities relating to the surrendered area.

Confidential Orunto Petrofeum Limited PSC Liberin Block LB-11 Page 42

1106/200542
ARTICLE 24
NATURAL GAS

21.1 Non-Associated Natural Gas

21.1.1

21.1.2

21.1.3

Confidential

In the event of a Non-Associated Natural Gas discovery, the |
Contractor shall engage in discussions with NOCAL with a view to

determining whether the appraisal and exploitation of said |
discovery have a potentially commercial nature. |

If the Contractor, after the above-mentioned discussions, considers
that the appraisal of such Non-Associated Natural Gas discovery is
justified; it shall undertake the appraisal work program for said
discovery.

The Contractor shall have the right, for the purposes of evaluating
the commerciality of the Non-Associated Natural Gas discovery, if it
so requests at least thirty (30) days prior to the expiration of the
third exploration period set forth in Article 3.3 to be granted an
exclusive appraisal authorization concerning the Appraisal
Perimeter of the above-mentioned discovery, for a term of two (2)
years.

In addition, the Parties shall jointly evaluate the possible outlets for
the Natural Gas, both on the local market and for export, together
with the necessary means for its marketing, and they shall consider
the possibility of a joint marketing of their shares of production in
the event the Natural Gas discovery would not otherwise be
commercially exploitable. For that purpose, a Consultative
Committee for Natural Gas shall be established by the Parties to
ensure the coordination of the upstream and downstream
components of the Natural Gas project and facilitate its evaluation
and implementation,

Following completion of appraisal work, in the event the Parties
should jointly decide that the exploitation of that discovery is
Justified to supply the local market, or in the event the Contractor
should undertake to develop and produce that Natural Gas for
export, the Contractor shall submit prior to the expiration of the
appraisal period an application for an exclusive exploitation
authorization which NOCAL will grant under the terms provided by
Article 12.1.

Oranco Petroleum Lintited PSC Liberia Block LB-1 | Page 43
11/06/200542

The Contractor shall then have the right and obligation to proceed

with the development and production of that Natural Gas in

accordance with the approved development plan referred to in

Article 11.3 and the provisions of this Contract applicable to Crude
i Oil shall apply, mutatis mutandis, to Natural Gas, unless otherwise
’ specifically provided under Article 21.3.

the i

w to 24.1.4 If the Contractor considers that the appraisal of the Non-Associated

said Natural Gas discovery concerned is not justified, NOCAL may, by
giving twelve (12) months prior notice which may be reduced either
with NOCAL.'s consent or automatically in the event the exclusive

ders exploration authorization expires earlier, require the Contractor to

ry is surrender its rights in respect of the area encompassing sald

said discovery.

In the same manner, if the Contractor, after completion of appraisal
iting works, considers that the Non-Associated Natural Gas discovery is
, If it not commercial, NOCAL may, by giving three (3) months prior
‘the notice, unless the exclusive exploration authorization expires
{an earlier, require the Contractor to surrender its rights on the area
no) encompassing sald discovery.

(2

In both cases, the Contractor shall forfeit its rights to all Non-

Associated Natural Gas which could be produced from said
s for discovery, and NOCAL may then carry out, or cause to be carried
ther out, all the appraisal, development, production, processing,
ider transportation and marketing work relating to that discovery, without
ihe any compensation for the Contractor.

e
tive 21.1.5 Notwithstanding the terms of Article 21.1.4, if the Operator is of the
8 to view that non-Associated Gas development in question is non-
tam economic, as a stand alone development but can demonstrate that
tion there is sufficient prospectivity in the region to support a continued
development of current discovered reserves and future prospects
as a combined economnic development, then NOCAL will provide
ties the Contractor a period of (36) thirty-six months before exercising
fis its rights pursuant to Article 21.1.4
ctor
for
the
tion
| by

Confidential Oranto Petroleum Limited PSC Liberia Block LB-11 Page 44
11206/200544

|
rf

21.2 Associated Natural Gas

21.2.1 In the event of a commercial discovery of Crude Oil, the Contractor

shall state if. it considers that the Production of Associated Natural
Gas is likely to exceed the quantities necessary for the
requirements of the Petroleum Operations related to the production
of Crude Oil (including reinjection operations), and if it considers
that such excess is capable of being produced in commercial
quantities. In the event the Contractor shall have informed NOCAL
of such an excess, the Parties shall jointly evaluate the possible
outlets for that excess of Natural Gas, both on the local market and
for export (including the Possibility of joint marketing of their shares
of production of that excess of Natural Gas in the event such
excess would not otherwise be commercially exploitable), together
with the means necessary for its marketing.

In the event the Parties should decide that the development of the
excess of Natural Gas is justified, or in the event the Contractor
would wish to develop and Produce that excess for export, the
Contractor shall indicate in the development and production

necessary for the development and exploitation of that excess and
its estimate of the costs related thereto,

The Contractor shall then have the right to proceed with the
development and exploitation of that excess in accordance with the
development and production program approved by NOCAL under
the terms provided by Article 11.3.6 and the provisions of the
Contract applicable to Crude Oil shall apply, mutatis mutandis, to
the excess of Natural Gas, unless otherwise specifically provided
by Article 21.3.

A similar procedure shall be applicable if the sale or marketing of
Associated Natural Gas is decided during the exploitation of a
Field,

21.2.2. In the event the Contractor should not consider the exploitation of

Confidential

the excess of Natural Gas as justified and if NOCAL, at any time,
would wish to utilize it, NOCAL shall notify the Contractor thereof, in
which event:

(a) the Contractor shall make available to NOCAL free of charge at
the Crude Oil and Natural Gas separation facilities all or port of
the excess that NOCAL wishes to lift;

Oranto Petroleum Limited PSC Liberia Block LB-I) Page 45
1106200545

(b) NOCAL shall be responsible for the gathering, processing,
compressing and transporting of that excess from the above-
mentioned separation facilities and shall bear any additional

pad petroleum costs related thereto;

ural

the (c) the construction of the facilities necessary for the operations
tion referred to in paragraph (b) above, together with the lifting of
fers that excess by NOCAL, shall be carried out in accordance with
cial good international petroleum industry practice and in such a
7AL manner as not to hinder the production, lifting and transportation
rd of Crude Oil by the Contractor.

ani

res 21.2.3 Any excess of Associated Natural Gas which would not be utilized
ach under Articles 21.2.1. and 21.2.2., shall be reinjected by the
her Contractor. However, the Contractor shall have the right to flare

said gas in accordance with good international petroleum industry
Practice, provided that the Contractor fumishes NOCAL with a

the report demonstrating that sald gas cannot be economically utilized
itor to improve the rate of recovery of Crude Oil by means of reinjection
the Pursuant to the provisions of Article 15.6., and provided, further,
on that NOCAL approves said flaring, which approval shall not be
pe unreasonably withheld.
n

21.3 Provisions common to Associated and Non-Associated Gas.
he 21.3.1 In order to encourage the exploitation of Natural Gas, NOCAL may
he grant to the Contractor specific benefits when they are duly justified
ler conceming, inter alia, the recovery of the Petroleum Costs relating
° to Natural Gas.
ad 21.3.2 The Contractor shall have the right to dispose of its share of

production of Natural Gas, In accordance with the provisions of this

Contract. It shall also have the right to proceed with the separation
of Of liquids from all Natural Gas produced, and to transport, store as
a well as sell on the local market or for export its share of liquid
Petroleum so separated Which will be considered as Crude Oil for
the purposes of their sharing between the Parties under Article 16.

Confidential Oramo Petroleum Limited PSC Liberia Block LB-11 Page 46
11406200546

Ne ET
21.3.3 For the Purposes of this Contract, the Natural Gas price expressed
in Dollars per million BTU, shall be equal to:

(a) with respect to Natural Gas expo:

(b) with Fespect to sales on the local mark
Price shall be as NOCAL (or the national entity that the
STATE would set up for the distributi
the local market) and the Contractor

Confidential Oranto Petroleum Limited PSC Liberia Block LB-t1

Page 47
11/06/200547

ARTICLE 22

ssed FOREIGN EXCHANGE CONTROL
i the 22.1 The Contractor shall comply with the foreign exchange control regulations,
the subject to the provisions of this Article.

the 22.2 The Contractor shall have the right to retain abroad all the foreign
Lon currencies arising from export sales of all Petroleum to which it is entitied

under this Contract, or from assignments, as well as equity, incomes from
loan and more generally, all assets acquired abroad by it, and to freely
dispose of such foreign currencies or assets to the extent that they may
exceed its requirements for Its operations in Liberia.

22.3 No restriction shall be exercised on importation by the Contractor of funds
intended for the performance of the Petroleum Operations.

22.4 The Contractor shall have the right to purchase currencies of Liberia with
foreign currencies, and freely exchange into foreign currencies of its
election any funds held by it in Liberia in excess of its local requirements
at exchange rates which shall not be less favourable than those generally
applicable to any other buyer or seller of foreign currencies.

Confidential Oranto Petroleum Limited PSC Liberia Block LB-11 Page 48
11/06/200548

en
| { _ ARTICLE 23
APPLICABLE LAW

}

‘ The laws and regulations in force in the Republic of Liberia and the provisions of
vid international law as may be applicable to international oil and gas activities shall
| apply to the Contractor, to this Contract and to the Operations which are the
purpose thereof, unless otherwise provided by the Contract.

Page 49

Oranto Petroleum Limited PSC Liberia Block LB-1!
11/06/200549

Confidential

thall

24.1

24.2

24.3

ARTICLE 24
MONETARY UNIT

The registers and accounting books relating to this Contract shall be
maintained and recorded in Dollars. Said registers and accounting books
shall be used to determine the Petroleum Costs, gross income,
exploitation costs and net profits for the purpose of the preparation of the
Contractor's tax return; they shall contain, inter alia, Contractor's accounts
showing the sales of Petroleum under this Contract.

Whenever it is necessary to convert into Dollars expenses and incomes
expressed in another currency, the exchange rates to be used shall be
equal to the arithmetic average of the daily closing rates for the purchase
and sale of said currency during the month when the expenses were paid
and the income received.

The originals of the registers and accounting books referred to in Article
24.1 shall be kept in Liberia.

The registers and accounting books shall be supported by detailed
documents with respect to receipts and Petroleum Costs.

Confidential — Oranto Petroleum Limited PSC Liberia Block LB-11 Page 50

1106/200550
‘ 25.1

| 25.2

at.

Conticde

ARTICLE 25
ACCOUNTING METHOD AND AUDITS

The Contractor shall maintain its accounts in accordance with the
regulations in force and with the prdvisions of the Accounting Procedure
set out in Appendix 2 attached hereto forming an integral part of this
Contract.

After giving the Contractor notice thereof in writing, the STATE shall have
the right to cause the registers and accounting books relating to the
Petroleum Operations to be inspected and audited by its own agents or by
experts of its election, and shall have a period of four (4) years following
the end of each Calendar Year to carry out those inspections or audits
relating to said Year and may submit its objections to the Contractor for
any contradictions or errors found during such inspection or audits.

Should the STATE fail to make any claim within the above-mentioned
period of four (4) years, no further objection or claim shall be made by the
Liberian administration for the Calendar Year concerned.

itil Orante Petroleum Limited PSC Liberia Hog 15+ Page 51
1 Li 200881

ARTICLE 26
IMPORT AND EXPORT
the a 26.1 (a) The Contractor shal! have the right to import into Liberia, in its own
dure name or on behalf of its contractors and subcontractors, all the technical
this ; equipment, materials, machinery and tools, goods and supplies necessary

: in the Contractor's opinion for the proper conduct and achievements of the
i Petroleum Operations; such imports include but are not limited to, drilling,

have : exploration, development, production, transportation, sales and marketing,
| the equipment, pipelines, tanks, geological and geophysical tools, boats,
or by J ships, launches, drilling barges, ships and platforms, production platforms,
wing civil engineering and telecommunication equipment, power plants and all
udits related equipment, aircraft, automotive equipment and other vehicles,
w for instruments, tools, spare parts, alloys and additives, camping equipment,

protective ‘clothing and equipment, medical, surgical and sanitary
equipment, supplies and instruments necessary for the installation and
oned operation of hospitals and dispensaries, documentation equipment,
ythe construction materials of all types, lumber, office furniture and equipment,
automobiles, explosives, chemicals, fuels, ship supplies, pharmaceutical
products, medicines.

(b) The Contractor shall have the right to import into Liberia, in its own
name or on behalf of its contractors or subcontractors, the furniture,
clothing, household appliances and all personal effects for all the
foreign employees and their families assigned to work in Liberia for
the Contractor or its contractors or subcontractors.

(c) However, the Contractor, its agents, contractors and subcontractors
undertake not to proceed with the imports mentioned in Article
26.1.(a) insofar as such items are available in Liberia under
equivalent conditions of quantity, quality, price, delivery and terms
of payment, unless specific requirements or technical emergencies
are presented by the Contractor.

(d) The Contractor, its agents, contractors and subcontractors shall have
the right to re-export from Liberia, free of all duties and taxes and at any
time, all the items imported under Article 26.1.(a) and (b) which are no
longer necessary for the Petroleum Operations except the items which
have become the property of the State under the provisions of Article 20.

i Confidential Orato Petroleum Limiied PSC Liberia Block # Page 52
11/06/200552

26.2

All the technical materials, machinery and tools, goods and supplies
specified in Article 26.1 which the Contractor, its agents, contractors and
subcontractors, their foreign employees and their families will have the
right to import in one or more shipments to Liberia, shall be fully exempt of
all duties and taxes payable as a result of the importation ("entry duties
and taxes").

As the case may be, the applicable administrative formalities will be those
of the following regimes:

(a) Exceptional temporary admission regime in full suspension of entry
duties and taxes for equipment, materials, machinery and tools,
goods and supplies necessary for the proper progress of the
Petroleum Operations, for the entire duration of their use in Liberia
including the continental shelf, it being understood that for the
_equipment, materials, machinery and tools, and goods and supplies
consumed during the operations or left in place, the exceptional
temporary admission discharge will be automatic by simple
quarterly declaration and without payment of duties and taxes.

In the event of a duly justified emergency, the equipment, materials,
tools and machinery, goods and supplies will be placed at the
disposal of the users as soon as they arrive in Liberia and the
administrative regularization relating to their admission will be made
later and as soon as possible.

(b) Supply regime for consumable goods and foodstuffs, fuels and
lubricants used at sea, in particular on all ships, aircraft and
machinery used for petroleum exploration and exploitation.

(c) Exempt admission regime according to the regulations in force, for
furniture, clothing, household appliances and personal effects.

The Contractor, its agents, contractors and subcontractors shall, provided
that they inform the STATE in advance of their intent to sell and subject to
the provisions of Article 20, have the right to sell in Liberia, all equipment,
materials, machinery and tools, goods-and supplies which they have
imported when they are considered as surplus and no longer necessary
for the Petroleum Operations. In that event, the seller shall be responsible
for paying all duties and taxes applicable on the date of the transaction
and for filing all the formalities prescribed by the regulations in force.

Confidential Onunto Petroleurn Limited PSC Liber Block tit Page 53
PON 200594

se<ero0a

26.4

26.5

During the term of this Contract, the Contractor, its customers and their
carriers shall have the right to export freely at the export point selected for
that purpose, free of all duties and taxes and at any time, the portion of
Petroleum to which the Contractor is entitled in accordance with the
provisions of this Contract, after deduction of all deliveries made to the

STATE.

The Contractor shall be exempt from any pre-inspection regulations that
may exist in Liberia. NOCAL and the STATE shall ensure that such
exemptions are upheld and provide relevant documentation and approvals
as may be required by Liberia Customs authority.

Page 54

© Petroleurn Limited PSC Ribena Block Ut
iene 20534

|| ARTICLE 27
DISPOSAL OF PRODUCTION

| 27.1 Each Calendar Year, up to a total of ten percent (10%) of the share of

ae Crude Oil Production to which the Contractor is entitled, shall be sold to

! NOCAL by the Contractor for the purpose of satisfying the needs of the

" domestic market of Liberia, Such contribution of the Contractor shall be in

tl proportion to its share of production, in the total Crude Oil Production in
Liberia.

1h mem

fh The quantity of Crude Oil the Contractor shall be obligated to sell to
+! NOCAL shall be notified to it by NOCAL at least three (3) months prior to

ue the beginning of each calendar quarter.

| i 27.2 The price of the Crude Oil sold to NOCAL under Article 28.1 for the needs
if of the domestic market shall be the Market Price defined in Article 18.

That Crude Oil price shall be payable to the Contractor in Dollars one (1)
4 month after receipt of the Invoice unless otherwise agreed between the
Parties,

I 27.3 The transfer of title to, and risk of, the share of Petroleum production to
which each party is entitled shall be made at the Delivery Point, or at any
| their transfer point agreed between the Parties.

27.4 Each of the Parties shall have the right and obligation, to dispose of and
| lift the share of Petroleum to which it is entitled under this Contract.

Such share shall be lifted on as regular a basis as possible, it being
| understood that each of the Parties, within reasonable limits, will be
' authorized to lift more (overlift) or less (underlift) than its share of

Petroleum produced and unlifted by the lifting day to the extent that such
| overlift or underlift does not infringe on the rights of the other Party and is

compatible with the production rate and the storage capacity. In the

establishment of the sequence of liftings, priority will be given to the Party

with the largest share of produced and unlifted quantity of Petroleum at a
i given time. The Parties shall periodically meet to establish a provisional

lifting program on the basis of the principles above-described and taking
{ into account the wishes of the Parties as regards the dates and quantities
' of their liftings, provided that those wishes are compatible with said

principles,
|

| Confidential Orange Petroleum Limued PSC Liber Hho Page 55
11 G6r 200585

')

<o

ee eet ee eww

28.1

ARTICLE 28
PROTECTION OF RIGHTS

The Contractor shall take all necessary steps to achieve the objectives of
this Contract in its conduct of Petroleum Operations.

28.2.1 NOCAL shall take all necessary steps to facilitate the implementation by

28.3

Confidential

the Contractor of the objectives of this Contract, and the STATE shall
protect the property and operations of the Contractor, its employees and
agents in the territory of Liberia.

At the request of the Contractor, the STATE shall prohibit the construction
of dwelling or business buildings in the vicinity of installations which the
Contractor may declare dangerous as a result of its operations. It shall
take all necessary precautions to prohibit anchoring in the vicinity of
submerged pipelines at river passages, and to prohibit any hindrance to
the use of any other installation necessary for the Petroleum Operations
whether on land or offshore.

The Contractor shall take out and cause to be taken out by its contractors
and subcontractors, in respect of the Petroleum Operations, all insurances
of the type and for such amounts customarily used in the international
petroleum industry, including without limitation, third party liability
insurance and insurances to cover damage to property, facilities,
equipment and materials, without prejudice to such insurances which
would be required under Liberian legislation.

Org Petroleum Linidsed PSC Liberia Biock | P+ 1 Page 56
VON 200SM>
29.1

ARTICLE 29
PERSONNEL, TRAINING, SOCIAL AND WELFARE

The Contractor shall, for the purposes of the Petroleum Operations,
employ nationals of Liberia whenever qualified for requirements of the

employment.

Managers, technicians, engineers, accountants, geologists, geophysicists,
scientists, chemists, drillers, foremen, mechanics, skilled workers,
secretaries and executive employees may be hired outside Liberia if
similarly qualified specialists cannot be hired in Liberia.

The requirements for the Training, Social and Welfare programmes shall
be mutually agreed by both Parties. Funding for the Training and Social
Welfare Programmes shall be paid to the fund 30 days after Effective
Date. The training, social and welfare expenses set out in Article 29 borne
by the Contractor shall be included in the recoverable Petroleum Costs.

29.2a Upon commencement of the Petroleum Operations, the Contractor shall

organize a Training Programme for Liberian nationals. For that purpose
the Contractor shall devote a minimum annual training Budget of:

425,000Dollars during each year of the exploration periods;
200,000Dollars during each year of the exploitation periods.

An escrow fund shall be established by both parties for the purpose of
receiving the funds and payment of the programmes referred to in Article
29.2a&b below. Both parties shall be signatories to the account and will
require two signatures, one by an approved NOCAL official and one by an
approved Contractor official.

The training requirements shall be developed by both parties with the
understanding that NOCAL shall provide 70% of the training candidates
and the Contractor shall provide 30% of the candidates. All candidates
shall be Liberian Citizens.

29.2b Upon commencement of the Petroleum Operations, the Contractor shall

Confidential Oranto Pe

finance a Social and Welfare Programme set out by NOCAL for the benefit
of Liberian nationals. For that purpose the Contractor shall work with
NOCAL and shall devote a minimum annual social and welfare Budget of:
450,000Dollars during each year of the exploration periods;

250,000Dollars during each year of the exploitation periods.

folewmn Litmured PSC Liberm Hlock (8-1 Page 57

1406) 200557

=
29.3 The entry into Liberia of all foreign personnel shall be authorized and the

the STATE shall issue the documents necessary for that entry to all members
of the foreign personnel, such as entry visas, working permits and exit

its visas, in compliance with the immigration regulations in force in Liberia.

ors, At the-request of the Contractor, the STATE shall facilitate any

8 if immigration formalities with the Immigration Bureau, at the points of entry
into and exit from Liberia, in respect of the Contractor's employees,
contractors, subcontractors and agents, and their families, all without

’ undue delays.

29.4 All the employees required for the conduct of the Petroleum Operations
me shall be ‘under the Contractor's authority or that of its’ contractors,
t subcontractors and agents, in their capacity as employers. Their work,

number of working hours, salaries and any other matters relating to their
hall employment conditions shall be determined by the Contractor or its
oee contractors, subcontractors and agents.
ticle
will
yan
s
i
thall
nefit
with
tof:

Confidential Jranty Petroleurn Linvited PSC Liberia Blocic b i- Page 58
bee 2ASR

ARTICLE 30
ACTIVITY REPORTS IN RESPECT OF

EXCLUSIVE EXPLOITATION AUTHORIZATIONS

The provisions of Article 12 shall apply, mutatis mutandis, to any exclusive
exploitation authorizations. In addition, the following periodic activity
reports shall, inter alia, be furnished in respect of each Field:

(a) daily production reports;

(6) monthly reports stating the quantities of Petroleum produced and
those sold during the previous month together with information on
such sales.

Unless the.Contractor gives Its written consent, the information relating to
a Field under exploitation, except statistical data about activity, shall be
considered as confidential by the Parties during the term of this Contract.

The Contractor shall forthwith notify the STATE of any materia! damage
whatsoever caused to the petroleum fields or facilities, and shall take all
necessary steps to terminate it and carry out the necessary repairs.

From the year of granting an exclusive exploitation authorization, the
annual report referred to in Article 8.2 shall also include the following:

(a) information on all development and production operations carried
out during the previous Calendar Year, including the quantities of
Petroleum produced and those sold, if any;

(b) information on all transportation and sales operations together with
the location. of the main facilities built by the Contractor, if any;

(c) astatement specifying the number of employees and workers, their
qualification and their nationality, together with a report on the
medical care and training provided to them.

(Confidential Oranie Pewrpleum Limited PSC Liberi« Block 115 Page 59
E1201 S9
ARTICLE
ARBITRATION

31.1 In the event of any dispute between the STATE or NOCAL and
Contractor relating to, or arising out of, the interpretation or execution
the provisions of this Contract, the Parties shall make their best efforts
settle such dispute amicably.

If within three (3) months from the date of notice of such dispute by ell
Party to the other, the Parties have not teached settlement, the dis
shall, at the request of the most diligent Party, be referred for arbitration
the International Chamber of Commerce in accordance with its rules ai

31.2 The arbitration shall be held in London, England. The language u
during the procedure shall be the English language. The arbitration s'
be determined by three (3) arbitrators. The arbitrators shall not have
same nationality as the Parties.

The arbitration tribunal's award shall be final; it shall be binding on the
Parties and shall be enforceable in @ny court of appropriate jurisdiction.

31.3 The expenses of any arbitration shall be borne equally by the Partine, tha!
is to say | each Party shall pay the expenses of its own arbitrator Awe
expenses of the third arbitrator in equal shares, and any expenses
imposed by the International Chamber of Commerce shall be shared
equally by the Parties.

The: performance by the Parties of their obligations under this Contract
shall not be suspended during the course of the arbitration.

| ! Confidennint Orante Petroleum Limited PSC Liberin Black 4 Page 60
\ 11 106/200806

the
of
ito

her
ute
\to
ind

&

yall

a

the

age8

act

32.2

32.3

ARTICLE 32
FORCE MAJEURE

No delay or default of a Party in performing any of the obligations resulting
from this Contract shall be considered as a breach of this Contract if such
delay or default is caused by a case of Force Majeure.

If in the event of Force Majeure the performance of any of the obligations
under this Contract is delayed, that delay extended by the period of time
required to repair the damage caused during such delay and to resume
the Petroleum Operations, shall be added to the period provided by this
Contract for the performance of said obligation. and the exclusive
exploration or exploitation authorizations shall be extended by that period
as regards the area concerned by Force Majeure.

Force Majeure means any event unforeseeable and beyond the contro! of
a Party, such as: earthquake, flood, accident, strike, lockout, riot, delay in
obtaining the rights-of-way, insurrection, civil disturbances, sabotages,
acts of war or conditions attributable to war, or any other cause beyond its
control, similar to or different from those already mentioned.

Where a Party considers it is prevented from performing any of.its
obligations by the occurrence of Force Majeure, it shall forthwith notify the
other Party thereof by specifying the grounds for establishing Force
Majeure, and take all necessary and useful steps to ensure the normal
resumption of the performance of the concerned obligations upon
termination of the event constituting the Force Majeure.

Obligations other than those affected by Force Majeure shall continue to
be performed in accordance with the provisions of this Contract.

Confidential — Oranto Petroleum Linvited PSC Liberia tock 16 Page 61

0620561
JOINT AND SEVERAL OBLIGATIONS
AND GUARANTEES

33.1 All the clauses, conditions and provisions of this Contract shall be binding
on the Parties and their respective successors and assignees. This
Contract constitutes the only agreement between the Parties and no
previous communication. promise or agreement, whether oral or written,
between the Parties, related to the purpose of this Contract may be
asserted to amend the clauses hereof.

The STATE certifies and guarantees that there is no other applicable
agreement with respect to the petroleum rights within the Delimited Area,
that it will perform its obligation in fairmess and good faith and that this
Contract will not be cancelled, amended or modified except by agreement
between the Parties.

ae
33.2 Where the Contractor is constituted by several entities, the obligations and
liabilities of those entities under this Contract shall be joint and several.

Confidential Oranto Petroleurn Limited PSC Liberia Block LB! Page 62 ic
116200562
34.1

ARTICLE 34
RIGHTS OF ASSIGNMENT

All or part of the rights and obligations arising from this Contract may be
assigned by any of the entities constituting the Contractor to Third Parties
whose technical and financial reputation is well established; the assignees
with the other entities constituting the Contractor shall thereafter be jointly
and severally liable for the obligations arising from this Contract.

The terms of any assignment shall be subject to the prior approval of
NOCAL, which approval shall not be unreasonably withheld.

If within thirty (30) days following notification to NOCAL of a projected
assignment accompanied by all the related Information and the draft
assignment deed, NOCAL has not given its decision, that assignment
shall be deemed to be approved by NOCAL.

From the date of approval of an assignment, the assignee shall comply
with the terms and conditions of this Contract.

All or part of the joint and several rights and obligations arising from this
Contract may be freely assigned at any time by any of the entities
constituting the Contractor to one or more Affiliated Companies or other
entities constituting the Contractor.

“LConfidentiat — Oranto Petroleum Limued PSC Liberin Biock Lid) | Page 63

1106/2056"
ARTICLE 35
STABILITY OF CONDITIONS

35.1. This Contract is executed between the Parties in accordance with the laws
and regulations in force at the date of its signing and on the basis of the
provisions of said laws and regulations, as regards, inter alia, the
economic, fiscal and financial provisions of this Contract.

35.2 Consequently, should new laws or regulations modify the provisions of the
laws and regulations in force at the date of signing of this Contract and
should those modifications bring about a material change in the respective
economic situation of the Parties resulting from the original provisions of
said Contract, the Parties shall in good faith enter into an agreement with
a view to modifying those provisions In order to restore the economic
balance of the Contract as intended at the signing thereof.

i'l This Agreement may not be amended or modified by virtue of the adoption
o or amendment of Law or regulation by the State of Liberia after effective
! date of this Agreement. This Agreement may only be amended or modified by
written agreement of all parties.
35.3

In the event of other changes in circumstances from those existing at

the Effective Date, that have a material effect on the terms of this
Agreement, either NOCAL or the Contractor shail request of the other to
consult together. If it is established that such Profound Changes in
Circumstances have occurred, then the Parties shall effect such changes in,
or clarifications to this Agreement that they agree are necessary. The
Parties shall meet in good faith to make the necessary revisions and
adjustments to the Agreement in order to maintain such expected economic
benefits to each of the Parties, provided that the economic benefits to the
Parties shall not be reduced as a result of exercising the terms of this
Article. For the purposes of this Agreement, the term “Profound Changes in
Circumstances” shall mean such changes in the economic conditions of the
Petroleum Industry world-wide or in Liberia or such changes that result in
such a material and fundamental alteration of the conditions and assumptions
relied upon by the Parties at the Effective Date of this Agreement (or the
time after any subsequent review under this article) to the effect that the
overall balance of equities and benefits reasonably anticipated by the
Parties will no longer be achievable.

It is understood that this clause subjects the parties to a simple

obligation to consider in good faith the proposed modification of the
Agreement. This Agreement shall remain unaltered and in force during any
such period of consideration.

ey Confidential — Oranto Petroleum Lirnited PSC Liberia Block LB! Page 64
11/06/200564
36.1

36.2

36.6

36.7

ARTICLE 36
IMPLEMENTATION OF THE CONTRACT

The Parties agree to cooperate in every possible manner to achieve the
objectives of this Contract.

NOCAL shall facilitate the Contractor's performance of its activities by
granting it any permits, licenses, access rights necessary for the
performance of the Petroleum Operations and by making available to it
any appropriate services and facilities, so that the Parties can obtain the
best benefit from a sincere cooperation. However, the Contractor shall
observe the applicable procedures and formalities, and shall apply to the
competent Ministries and/or Agencies of the Administration.

Any notices or other communication under this Contract shall be deemed
to have been made when they are delivered to an authorized
representative of the Party concerned at the location of said Party's
principal office in Liberia, or sent by telegram, cable or facsimile with all

expenses paid, or deposited as registered letters with the Postal
administration of Liberia with postage prepaid.

Notifications shall be deemed to have been made on the date when the
addressee shall receive them.

If NOCAL considers that the Contractor has committed a breach in the
performance of any of its obligations, it shall so notify the Contractor in
writing and the Contractor shall have sixty (60) days to remedy the breach
or refer the matter to arbitration in accordance with this Contract.

The terms and conditions of this Contract may be modified only in writing
and by mutual agreement between the Parties.

Unless otherwise specified in writing, the Ministry and NOCAL shall
represent the STATE under this Contract and is empowered to grant, in
the name and on behalf of the STATE, any consent necessary or useful
for the implementation of this Contract.

Headings in this Contract are inserted for purposes of convenience and
reference and in no event shall define, restrict or describe the scope of
object of the Contract or of any of its clauses.

Appendices 1 and 2 attached hereto shall form an integral part of this
Contract.

Confidennal Onanto Petroleurs Linnied PSC Libera Block |B: Page 65

11 /On/ 200568
36.8 Any waiver of the STATE or NOCAL concerning the performance of any
obligation of the Contractor shall be in writing and signed by the
representative of the STATE or NOCAL, and no waiver shall be implied if
the STATE or NOCAL does not exercise any of its rights to which it is
entitied under this Contract.

4 Page 66

Confidential Oranin Petroleum Limited PSC Libert: Hie’
1106: 20500

fany
' the
ied if

it is

ARTICLE 37
EFFECTIVE DATE

Upon execution by the Parties and when promulgated as the law of the Republic
of Liberia, this Contract shall become effective, the date of execution being
referred to as the Effective Date, and said Contract shall become binding on the

Parties.

Onwio Petroteun Linvited PSC Liberia Block 18-1 Page 67

Confidential
11/06) 200507
IN WITNESS WHEREOF, the Parties have signed this Contract on the date as

set forth below.
~-ls ae were 16 63
President, NOCAL Date
(é oon °s
Chairman Date
Board of Directors, NOCAL
Cb acs exp
Contractor ” - Date
Contractor Date
Attested by:
Minister of Justice Date
Approved: an
Chairman Date

National Transitional Government

| a a
National Transitional Legislative Assembly Date

Confidencil Orange Petroleum Limited PSC Liberin lock Lie Page 68
1H 20050e

1s

APPENDIX 4

Attached to and made part of this Contract between the Republic of Liberia and
the Contractor.

DELIMITED AREA
On the Effective Date, the Delimited Area, designated as LB-11 Block, is formed
by the area included inside the perimeter constituted by the points indicated A-G
on the map attached thereto.

The geographical coordinates of those points are the following, with reference to
the Greenwich meridian:

Point Latitude Longitude

LB-11 A 4.8501049N 10.405189W
LB-11B : 5.0265881N 10.603417W
LB-11C §,7891339N 9,9970695W
LB-11D 5.7568089N 9.9602223W
LB-11E 5.7258922N 9,9236217W
LB-11 F 5.6752893N 9,8673159W
LB-11G 5.6359125N 9,8335242W
LB-11H 5.6084965N 9.8018547W

These coordinates are only given for purposes of illustration and shall not be
considered as the boundaries of the national jurisdiction of Liberia.

The surface of the Delimited Area above defined is deemed to be equal to about
3183.5 sq. km.

Confidential Oranta Petroleurn Limited PSC Liberia Block LB+| | Page 69
11/06/200569
Liberia Block LB-11 Location

Confidential Oranto Petroleum Limited PSC Liberia Block LB-1)

Page 70
11/06/200570
mas Ne fi ae a RS

scree ENA POLY RSE ETE

ATER TREES SRA Ry St OF es

12

Confide

the Republic of Liberia and

This Accounting Procedure shallbe followed and observed in the
phi mama aml ies: il aati

Accounts and statements

The registers and accounting books of the Contractor shall be in
conformity with accounting rules and regulations for business applicable in
Liberia. However, the Contractor may apply the accounting rules and
procedures customarily used in the petroleum industry, insofar as none of
these are contrary to the rules and regulations referred to above.

In accordance with the provisions of Article 25 of the Contract, accounts,
books and registers shall be maintained and recorded in Dollars. These
accounts shall be used, inter alia, to determine the amount of Petroleum
Costs, the recovery of said Costs, the production sharing, as well as for
the purposes of Contractor's tax return.

The Contractor shall record all operations connected with the Petroleum
Operations in accounts separate from those relating to any other activities
which it may carry out in the Republic of Liberia.

All accounts, books, records and statements, together with documents
supporting expenses incurred, such as invoices and service contracts,
shall be kept in the Republic of Liberia in order to be provided at the
request of the competent authorities of Liberia.

Interpretation

The definitions of the terms used in this Appendix 2 shall be the same as
those of the same terms set forth in the Contract.

In the event of any conflict between the provisions of this Accounting
Procedure and the Contract, the provisions of the Contract shall prevail.

atial Oranio Pewroleam Limited PSC Liberia Block LB-11 Page 71
11 i6/200571

and

gas #3

S32a%

a3

i
Modifications >

The provisions Of this 01 Procedure may be modified by mutual

agreement between the Parties:

The Parties agree that if any
proves inequitable to either Party;
faith by the Parties.

fision of the Accounting Procedure
Provision shall be modified in good

Article Il - Petroleum Costs
11.1 Petroleum Costs Account

The Contractor shail maintain a “Petroleum Costs Account" which will
record in detail the expenses incurred by the Contractor directly relating to
the Petroleum Operations carried out under this Contract, and which will
be recoverable in accordance with the provisions of Article 16 of the
Contract.

This Petroleum Costs Account shall; inter alia, record separately, by
Appraisal Perimeter or Exploitation Perimeter if any, the following
expenses:

(a) exploration expenditures;
(b) appraisal expenditures;

The Petroleum Costs Account shall enable, inter alia, to identify at any
time:

(a) the total amount of Petroleum Costs since the Effective Date;

(b) the total amount of Petroleum Costs recovered;

(c) the total amount credited to the Petroleum Costs Account pursuant
to Article 11.4.(b) below;

(d) the total amount of Petroleum Costs which remain to be recovered.

For the purposes of Article 16 of the Contract, Petroleum Costs shall be
recovered in the following sequence: .

Confidential Oranta Petroleum Linited PSC Liberia Block LB-| | Page 72

116200572
oh
Py

11.2

Confidentia|

(a) exploitation expenses in respect of a Field Incurred and Paid from
date of commencement of regular production;

(b) financial costs:

(c) other Petroleum Costs

In addition, within each of the foregoing categories, the costs shall
Frecovered in the sequence in which they are incurred.

Unless otherwise Provided for in this Accounting Procedure the intont
the Parties is not to duplicate any item of the credit or debit of
accounts maintained under the Contract.

Items debited to the Petroleum Costs Account

The foliowing expenses and costs shall be debited to the Petroleum Ge
* Account:

11.2.1 Personnel expenses

11.2.3 Overhead costs abroad

The Contractor shall add a reasonable amount as overhead paid
abroad, connected to the Carrying out of the Petroleum Operations
by the Contractor or its Affiliated Companies, such amounts
representing the estimated cost of Services directly rendered for the
benefit of the said Petroleum Operations.

The amounts charged shall be provisional amounts established on
the basis of the ®xperience of the Contractor, and shall be- annually
adjusted according to the actual costs bore by the Contractor,

ed PSC Liners hac Page 73
1 Costs

of the
roleum
blic of
nounts
enefits
th the
to the

gaged
) work
sts of
‘rative

However, overhead costs paid abroad shall be charged only within
the following limits:

(a) prior to the grant of an exclusive exploitation authorization one
hundred percent (100%) of the expenses charged to the
Petroleum Costs Account excluding overhead costs for the year
in question;

(b) from the grant of the first exclusive exploitation authorization
one hundred percent (100%) of expenses charged to the
Petroleum Costs Account excluding overhead costs for the year
in question.

These costs, including a detailed breakdown of the costs will be provided
to the JOC for review and agreement.

11.2.4 Buildings

Construction, maintenance expenses, as well as rents paid for all
offices, houses, warehouses and buildings of other types, including
housing for employees, and cost of equipment, furniture, and
fittings necessary for the operation of those buildings directly
required for the performance of the Petroleum Operations.

11.2.5 Materials, equipment and rentals

Costs of equipment, materials, machinery, and facilities purchased
or provided for use in the Petroleum Operations, as well as rentals
or compensations paid or incurred for the use of any equipment or
facilities required directly for the performance of the Petroleum
Operations.

11.2.6 Services

Confidential

Costs of services directly related to Petroleum Operations rendered
by subcontractors and consultants, as well as any costs directly
related to services rendered by the STATE or NOCAL or any other
authorities of the Republic of Liberia.

Costs of services directly related to Petroleum Operations rendered
by Affiliated Companies provided that such costs shall not exceed
those normally charged by independent companies for an identical
or similar service.

‘

Oranto Petroleum Limited PSC Liberia Block LB-11 Page 74
1 L/06/200S74
11.3

11.2.7 Insurance Premiums

Premiums paid for insurances customarily taken out for
Petroleum Operations to be carried out by the Contractor.

11.2.8 Legal Expenses

All expenses of handling, investigation and settlement of litigati
or claims directly arising from the Petroleum Operations.

11.2.9 Financial Costs

All interests paid by the Contractor in respect of the loans
Third Parties and advances obtained from Affiliated Compani
* provided that those loans and advances Shall be for the purpose
the financing of Petroleum Costs related only to the development
Petroleum Operations in respect of a Field. In the event si
financing is provided by Affiliated Companies, the allowable inte:
fates shall not exceed the rates customarily used in
international! financial markets for loans of a similar nature.

11.2.10 Other Expenses

Any other expenses incurred and Paid by the Contractor for
Purposes of the Necessary and proper conduct of the Petrole:
Operations under the approved Annual Work Programs
Budgets, other than the expenses covered and dealt with by
foregoing provisions of this Article and other than the expen:
excluded from the Petroleum Costs

Expenses not chargeable to the Petroleum Costs Account

The expenses which are not directly necessary for the performance of
Petroleum Operations, and the expenses exciuded by the provisions
the Contract or this Accounting Procedure as well as by the regulations
force in Liberia, are not chargeable to the Petroleum Costs Account ai
shall therefore not be recoverable.

Such expenses shall include. without limitation:

(a) expenses relating to the period before the Effective Date;

(b) any expenses relating to the operations carried out beyond
Delivery Point, such ~s transportation and marketing costs;

(c) financial costs relating to the financing of exploration Petrole!
Operations and those relating to the share of financing
development Petroleum Operations;

Confidennal Oram Petroiewm Limited PSC Liberia Block LB-t7 Page 75

11/06 200875

(d) bonuses defined in Article 19 of the Contract;
(e) exchange losses.

It for _ 11.4 Items credited to the Petroleum Costs Account
| The following incomes and proceeds shall, inter alia, be credited to the
; Petroleum Costs Account:

f litigat (a) income arising from the marketing of the quantity of Crude Oil to which

the Contractor is entitled under Article 16 of the Contract for the
purpose of recovery of the Petroleum Costs;
(b) any other incomes or proceeds related to the Petroleum Operations,

specifically those arising from:
vans fi
mpan * sales of related substances;
urpose * any services rendered to Third Parties using the facilities dedicated
ypment to the Petroleum Operations. including, but not limited to,
‘ent si processing, transportation and storage of products for Third Parties
e intel in those facilities.
| in
Article 111 - Cost Evaluation Basis For Services, Materials and Equipment
Used in the Petroleum Operations
111.1 Technical services
ir for
etrole A reasonable rate shall be charged for the technical services rendered by
ims the Contractor or its Affiliated Companies for the direct benefit of the
h by’ Petroleum Operations carried out under the Contract, such as gas, water,
xpenn core analyses and any other analyses and tests, provided that such
charges shall not exceed those normally charged by independent
technical service companies and laboratories for similar services.
111.2 Purchase of materials and equipment
ce of t
isions Materials and equipment purchased from Third Parties and directly
ations necessary for the performance of the Petroleum Operations carried out
aunt al under the Contract shall be charged to the Petroleum Costs Account at
"Net Cost" incurred by the Contractor.
"Net Cost" shall include such items as taxes, shipping agent fees,
transportation, loading and unloading costs, license fees, related to the
supply of materials and equipment, as well as transit losses not recovered
ond th through insurance.
Htroleury .
cing

Confidential Oranto Petroleum Limited PSC Liberia Block 1B! Page 76
11/06/200576

we 7S

=

’ 111.3 Use of equipment and facilities owned exclusively by the Contractor

| Equipment and facilities owned by the Contractor and used directly for the
Petroleum Operations shall be charged to the Petroleum Costs Account at
a rental rate which shall be sufficient to cover maintenance, repairs,
depreciation and services required for the performance of the Petroleum

{ Operations.
’ | 111.4 Valuation of materials

} a All materials transferred to Liberia from the Contractor's warehouses, or
" from those of any entity constituting the Contractor or their Affiliated
| Companies, shail be valued as follows:

(a)

|
| | (b)
|

{c)
|

(d)

Confidential

New Material

New material (condition "A") means new material which has never
been used; one hundred percent (100%) of the current market
price. which corresponds to the price normally charged for similar
supplies in arm's length transactions between buyer and seller.

Material in good condition (condition "B") means material in good
condition which is still usable for its original purpose without repair,
at a maximum of seventy-five percent (75%) of the price of new
material.

Other used material

Other used material (condition "C") means material still usable for
its original purpose, but only after repairs and reconditioning: at a
maximum of fifty percent (50%) of the price of new material.

Material in poor condition

Material in poor condition (condition "D") means material no longer
usable for its original purpose but still usable for other purposes: at
a maximum of twenty-five percent (25%) of the price of new
material,

Scrap material

Scrap material (condition "E") means material beyond usage and
repair: prevailing price of scrap material.

Dranto Peunieum Lentited PSC Libera leer (ot Page 77
1M nS”

111.5 Materials and equipment disposed by the Contractor

Materials and equipment purchased by all the entities constituting the
Contractor shall be valued in accordance with the principle$ defined in
Article 111.4 above.

Melenias and bpujament purchased Ly ay ently constivting he
Contractor or by Third Parties shall be valued at the received sale ance,

which shall in no event be less than the price determined in accordance
with the principles defined in Article 111 above.

The corresponding amounts shall be credited to the Petroleum Costs
Account.

Article IV - Inventories
1V.1 Period

The Contractor shall keep a permanent inventory both in quantity and
value of all normally controllable materials used for the Petroleum
Operations and shall proceed at reasonable intervals with the physical
inventories as-required by the Parties.

V.2 Notice

A written notice of intention to take an inventory shall be sent by the
Contractor at least ninety (90) days prior to the commencement of said
inventory so that the STATE and the entities constituting the Contractor
may be represented at their own expenses during the inventory
operations.

V.3_ Information
In the event the STATE or any entity constituting the Contractor shall not
be represented at an Inventory. such Party or Parties shall be bound to

accept the inventory taken by the Contractor which shall furnish to such
Party or Parties a copy of said inventory.

Article V - Financial and Accounting Statements
The Contractor shall furnish the STATE and NOCAL with all the reports, records

and statements provided by the provisions of the Contract and the applicable
regulations and, inter alia, the following financial and accounting statements:

Confidential Orunto Petroleurn Limied PSC Liberia Block CB-1 Page 78
LNG HIS 7S

V1 Statement of exploration work obligations

Such annual statement shall be submitted not later than one (1) month
after the end of each Contractual Year in respect of the exploration
periods.
It shall present with details the exploration work and expenditures carried
out by the Contractor to fulfill its obligations set forth in Article 4 of the
Ny Contract, excluding specifically appraisal wells and related appraisal
| expenditures as well as development expenditures, exploitation expenses,
I overhead costs and bonuses.

"i V2 Statement of recovery of Petroleum Costs

| i A quarterly statement shall be submitted not later than one (1) month after
the end of each Calendar Quarter. It shall present the following items of

| the Petroleum Costs Account:
(a) the amount of Petroleum Costs which remain to be recovered at the

beginning of the quarter;

(b) the amount of Petroleum Costs in respect of that quarter and
recoverable under the provisions of the Contract;

(c) _ the quantity and the value of the production of Petroleum taken by
the Contractor during the quarter for the purpose of recovery of the
Petroleum Costs;

(d) the amount of incomes or proceeds credited for the purpose of
Article 1I.5.(b) above during the quarter,

: (e) _ the amount of Petroleum Costs which remain to be recovered at the
; oe end of the quarter.

in addition, an annual statement of the recovery of Petroleum Costs shall
be submitted prior to the end of February of each Calendar Year.

| . V.3. Statement of production

i} | After commencement of production, such monthly statement shall be
submitted not later than fifteen (15) days after the end of each month,

It shall present for each month the detailed production of each Exploitation
Perimeter and, inter alia, the quantities of Petroleum:
(a) _ stored at the beginning of the month; .
(b) lifted during the month;
(c) lost and used for the requirements of the Petroleum Operations;

stored at the end of the month.

Confidential Orunto Petroleum Limited PSC Liberia Block LB-11 Page 79
11/06/200579

eee

tion

ADDENDUM TO PRODUCTION SHARING CONTRACT
BETWEEN THE NATIONAL OIL COMPANY OF LIBERIA
AND ORANTO PETROLEUM LIMITED, BLOCK LB-11,
JUNE 2005

BETWEEN

The Republic of Liberia represented for the purposes of this Contract
by the National Oil Company of Liberia (NOCAL), a company
incorporated under the laws of Liberia; REPRESENTED by its
Chairman of the BOARD and President/CEO

AND
Oranto Petroleum Limited a company incorporated under the Laws of

‘the Federal Republic of Nigeria, hereinafter referred to as “the
' Contractor”.

This addendum represents decisions reached between the two
parties at a meeting held on Wednesday July 12, 2006 at The Royal
Air Force Club in London, UK.
ARTICLE 3
DURATION OF EXPLORATION PERIODS AND SURRENDERS

3.1. The exclusive exploration authorization is hereby granted to the
Contractor for a period of eight (8) consecutive years defined
by three consecutive periods

A first Exploration Period of four (4) Contract Years, a second
Exploration Period of two (2) Contract Years and a third
Exploration. Period of two (2) Contract Years in respect of the
entire Delimited Area.

3.2 If during the first exploration period set forth above the
Contractor has fulfilled the exploration work commitments
defined in Article 4, as ascertained by the Government, the
exclusive exploration authorization shall, at the Contractor's
request, be renewed for a second exploration period of two (2)
Contract Years.

ARTICLE 4
EXPLORATION WORK COMMITMENTS

4.2. The Contractor, during the first exploration period defined in
Article 3.1, shall carry out a minimum work programme at a cost
of no less than eight (8) million Dollars which includes a 3D
Seismic Survey of 1500 square Km and the drilling of one (1)
exploration well.

4.3 The Contractor, during the second exploration period defined in
Article 3.1, shall carry out a minimum work programme ata cost
of no less than ten (10) million Dollars including a commitment
to drill one (1) exploration well.

4.4 The Contractor, during the third exploration period defined in
Article 3.1, shall carry out a minimum work programme at a cost of no
less than ten (10) million Dollars including a commitment to drill one
(1) exploration well.

4.5 Each of the exploratory wells shall be drilled to a minimum depth
of two thousand (2000) meters, after deduction of the water depth, or
to a lesser depth if the continuation of drilling performed in
accordance with good international petroleum industry practice is
prevented for any of the following reasons:

(a) The basement is encountered at a lesser depth than the
minimum contractual depth;

(b) Continuation of drilling presents an obvious danger due
to the existence of abnormal formation pressure;

(c) Rock formations are encountered the hardness of which
prevents, in practice, the continuation of drilling by the
use of appropriate equipment;

(d) Petroleum formations are encountered the crossing of
which requires, for their protection, the laying of casings
preventing the minimum contractual depth from being
reached.

In the event that any of the above reasons occurs, the
exploratory well shall be deemed to have been drilled to the
minimum contractual depth.

Notwithstanding any provision in this Article to the contrary,
NOCAL and the Contractor may, at any time, agree to abandon
the drilling of a well at a lesser depth than the minimum
contractual depth.

In order to carry out the exploration drilling defined in Articles
4.3 and 4.4 in the best technical conditions in accordance with
good international petroleum industry practice, the Contractor
undertakes to make the expenditure required to meet the
objectives of the well work programme which will include drilling
and as appropriate, testing.

o

6.11

ARTICLE 6

CONTRACTOR’S OBLIGATIONS IN RESPECT OF THE
EXPLORATION PERIODS AND ENVIRONMENTAL
MANAGEMENT

The Contractor further undertakes to carry out all petroleum
operations in accordance with the Environmental Protection
and Management Laws of Liberia and ali international
environmental protocols. In this respect, the Contractor shall:

(a) Submit to the Government an Environmental Impact
Statement (EIS) prior to the commencement of
exploration and production.

(b) take reasonable preventative, corrective and restorative
measures to protect from pollution, contamination or
damage resulting Petroleum Operations water bodies,
land surfaces and the atmosphere, and that any
pollution, contamination and damage of such water
bodies, land surface and atmosphere hereunder be
rectified.

Subject to the foregoing, and at the conclusion of Petroleum
Operations in the Delimited Area, the Contractor will undertake
reasonable efforts to restore the terrain to a state in which it is
useable.

The Contractor and its subcontractors shall be obligated to give
preference to enterprises and goods from Liberia, if conditions
of price, quality, delivery time and terms of payment are similar
to those from other countries or from non-Liberian sources.
Specifically, the Contractor commits itself to award to only
Liberians, supply, construction or service contracts, the
estimated value of which is under Two Hundred Thousand
United States Dollars (US$200,000.00). If the Contract is above
Two Hundred Thousand United States Dollars

(US$200,000.00) and is awarded to a Non-Liberian contractor,

™

4%
16.1

16.2

the contractor must seek a partnership with a Liberian
company(ies).

ARTICLE 16

RECOVERY OF PETROLEUM COSTS AND PRODUCTION
SHARING

For the purposes of recovery of the Petroleum Costs, the
Contractor may freely take each Calendar Year a portion of the
production in no event greater than seventy percent (70%) of
the Total Production of Crude Oil or Gas from the Delimited
Area, or only any lesser percentage which would be necessary
and sufficient to recover remaining cost.

The value of such portion of Total Production allocated to the
recovery of the Petroleum Costs by the Contractor, as defined
in the preceding paragraph, shall be calculated in accordance
with the provisions of Article 18.

If during a Calendar Year the Petroleum Costs not yet
recovered by the Contractor under the provisions of this Article
16.2 exceed the equivalent in value of seventy percent (70%) of
the Total Production of Crude Oil or Total Production of Gas
from the Delimited Area, as calculated above, the balance of
the Petroleum Costs which cannot be recovered in that
Calendar Year shall be carried forward in the following
Calendar Year or Years until full recovery of the Petroleum
Costs or until the expiration of this Contract.

The quantity of Crude Oil from the Delimited Area remaining
during each Calendar Year after the Contractor has taken from
the Total Production the portion necessary for the recovery of
the Petroleum Costs, hereinafter referred to as “Remaining Oil
Production,” shall be shared between NOCAL and the
Contractor as follows:

Increments of daily oll | NOCAL’s Share Contractor's
share .

Total Production
16.3

(in Barrels per day)

from 0 to 100,000 40% 60%
from 100,001 to 150,000 50% 50%
over 150,000 60% 40%

The Remaining Oil Production shall be shared according to the
daily Total Production from the Delimited Area

The terms and conditions of the above schedule may change
subject to the commercial discovery of oil.

In case of natural gas, the following production sharing shall
apply:
Increments of dallyGas NOCAL’s Share —Contractor’s
share

Total Production 30% 70%

For the purpose of this Article, the daily Total Production shall
be the average rate of Total Production during the calendar
quarter in question.

ARTICLE 17
TAXATION

Unless otherwise provided for in this Contract the Contractor
shall, in respect of its Petroleum Operations, be subject to the
laws generally applicable and the regulations in force in Liberia
concerning taxes which are or may be levied on incomes, or
determined thereto.

It is specifically acknowledged that the provisions of this Article
shall apply individually to any entity comprising the Contractor
under this Contract.

The Contractor shall keep separate accounts for each Fiscal
Year in respect of the Petroleum Operations, in accordance
with the regulations in force in Liberia, enabling in particular the
establishment of a profit and loss account as well as a balance
sheet showing both the results of said Petroleum Operations
and the asset and liability items allocated or related thereto.

17.2.1For the purposes of Article 17.1 the Contractor shall in respect
of its net profit arising from Petroleum Operations, be liable to
corporate income tax under the laws and regulations in force in
Liberia. Income tax applicable to Petroleum Operations carried
out under this Contract shall be thirty five (35)%, which shall be
paid on its’ behalf by NOCAL directly to the Government of
Liberia. The portion of profit oil necessary to pay the tax of the
Contractor shall be added to NOCAL's share of the profit oil
(this share which constitutes the Contractors taxes will be
mutually determined by The Parties.
ARTICLE 19

AAC #7
DEVELOPMENT FUND

49.1 The Contractor shall pay to NOCAL the following bonuses:

(a)

(b)

(c)

Two (2) million Dollars when the Total Production of
Crude Oil from the Delimited Area first reaches the
average rate of thirty thousand (30,000) Barrels per day
during a period of thirty (30) consecutive days.

_ Three (3) million Dollars when the Total Production of

Crude Oil from the Delimited Area first reaches the
average rate of fifty thousand (50,000) Barrels per day
during a period of thirty (30) consecutive days.
Five (5) million Dollars when the Total Production of
Crude Oil from the Delimited Area first reaches the
average rate of one hundred thousand (100,000) Barrels
per day during 4 period of thirty (30) consecutive days.

Each of the amounts referred to in (a), (b) and (c) above shall
be paid within thirty (30) days following the expiration of the
reference period of thirty (30) consecutive days.

49.2 These bonuses shall not be recoverable and shall therefore not
be treated as Petroleum Costs.

19.3 HYDROCARBON DEVELOPMENT FUND

19.3.1. To stimulate research in the field of hydrocarbon,

most especially in continental areas, and to assist the
Government in its overall goal of achieving energy
sustainability, a Hydrocarbon Development Fund, to be
managed by NOCAL, has been established: Within thirty
days of the Effective Date of this Agreement, the Contractor
shall make a one-time contribution of Five (5) Hundrec
Thousand Dollars to this Fund.

=
ria
—a Sw we

19.3.2 The contribution to the Hydrocarbon Development
Fund referred to in Article 19.3.1 will be recoverable and
therefore, shall be considered as Petroleum Costs.

ARTICLE 29

PERSONNEL AND TRAINING

29.2. Upon commencement of the Petroleum Operations, the
Contractor shall provide funding for Training Programmes and
for that purpose the Contractor shall devote an annual Training
Budget of:

(a) $100,000 Dollars during each year of the exploration period;

(b) $200,000 Dollars during each year of the exploitation period.

Additionally, the Contractor shall make an annual contribution
of Seventy-five (75) Thousand Dollars to the University of
Liberia for the enhancement of programmes In Geology, Mining
Engineering and Environmental Studies.

29.3. Upon commencement of the Petroleum Operations, the
Contractor shall provide funding for Social and Welfare
programmes in Liberia and for that purpose the Contractor shall
devote an annual Social and Welfare Budget of:

(a) $150,000 Dollars during each year of the exploration period;

(b) $250,000 Dollars during each year of the exploitation period.
An escrow account shall be established by both Parties for the
purposes of receiving money and paying for the programmes
+ detailed in Aricles 29.2.1 and 29.2.2 and they shall both be
signatories to such account, except for the contribution to the
University of Liberia which shail be paid directly to the
institution

The Training requirements shall be developed by both Parties
with the understanding that NOCAL shall provide 70% of the
training candidates and the Contractor shall provide 30% of the
candidates.

The Training and Social and Welfare Programmes shall be
mutually agreed by the Parties.

The Training and Social and Welfare expenses borne by the
Contractor shall be included in recoverable Petroleum Costs.
Funding for the Training and Social and Welfare Programmes
shall be paid within 30 days of the Effective Date. Thereafter,
payments shall be made within thirty days of each subsequent
anniversary of the agreement.

29.4 The entry into Liberia of all foreign personnel shall be
authorized and the STATE shall issue the documents
necessary for that entry to all members of the foreign
personnel, such as entry visas, working permits and exit visas,
in compliance with the immigration regulations in force in
Liberia.

At the request of the Contractor, the STATE shall facilitate any
immigration formalities with the Immigration Bureau, at the
points of entry into and exit from Liberia, in respect of the
Contractor's employees, contractors, subcontractors and
agents, and their families, all without undue delays.

29.5 All the employees required for the conduct of the Petroleum
Operations shall be under the Contractor's authority or that of
its contractors, subcontractors and agents, in their capacity as
employers. Their work, number of working hours, salaries and
any other matters relating to their employment conditions shall
be determined by the Contractor or its contractors,
subcontractors and agents.

ARTICLE 32a

oe
32.1

32.2

TERMINATION

Termination by the Contractor. During the Exploration and
Exploitation Periods, the Contractor may surrender, by not less
than sixty day notice to NOCAL, all of its rights and obligations
hereunder in respect of all or any part of the Delimited Area,
and the operator shall be relieved of all obligations to NOCAL in
respect of the area so surrendered except those obligations
rising out of or related to the surrender.

Termination by NOCAL. Subject to the provisions of Article
31, NOCAL shall have the right to terminate this Agreement if
any of the following events (hereinafter called “Events of
Default") shall occur and be continuing:

(a) Where the Contractor shall fail to make any of the
payments described in this Agreement on the due
payment date, and such default is not cured within thirty
(30) days after notice by NOCAL or within such longer
periods as may be specified in said notice;

(b) Where the Contractor shall materially fail to comply with
its work commitments and other conditions in this
Agreement and such failure is not cured within ninety (90)
days after notice by NOCAL or within such longer period
as may be specified in the notice

(c) Where the Contractor shall (i) voluntarily dissolve,
liquidate or wind up its affairs, or make an assignment of
all or substantially all of its assets for the benefit of
creditors other than an assignment made to secure
indebtedness incurred in the ordinary course of business;
(ii) file a petition or application to any tribunal for the
appointment of a trustee or receiver for all or any
substantial part of the Contractor's assets; (iii) commence
any proceedings for its bankruptcy, reorganization,
arrangement, insolvency or readjustment of debt under
the laws of any jurisdiction, whether now or hereafter in
effect, or if any such petition or application is filed, or any

ll
32.3

32.4

(d)

such proceedings are commenced against it, shall
indicate its approval thereof, consent thereto or
acquiescence therein, or (iv) if any order is entered
appointing any such trustee or receiver, or adjudicating
the Contractor bankrupt or insolvent, or approving the
petition in any such proceedings, and provided that the
Contractor shall fail to take corrective measure(s) to have
such order removed or lifted within sixty (60) days;

Where the Contractor shall fail to carry out Exploration as

required by Article 4, or cease Exploration for a period of
twelve (12) consecutive months or cease Production with

respect to all Production Areas for a period of twenty four

(24) consecutive months, unless such failure or cessation

is consented to by NOCAL or is caused by a state of force

majeure.

Opportunity to Cure. In the case of an alleged Event of
Default described above, NOCAL, before taking any further
action, shall provide Notice to the Contractor of the alleged
occurrence of such Event of Default and of NOCAL’s views in
that regard and shall offer the Operator a fair opportunity to
consult with NOCAL to resolve the matter, ff, after a
reasonable period of time of consultation, NOCAL is of the
reasonable opinion that the matter cannot be resolved by
further consultation, NOCAL may then send to the Contractor
Notice of NOCAL’s intention to terminate this Agreement. If the
Event of Default is not cured within sixty (60) days after said
Notice, or within such longer period as may be necessary to
allow a reasonable period of time to effect such cure, then this
Agreement shall be terminated, subject to Article 31.

Disputes Regarding Events of Default. Notwithstanding the
provision of Article 32.2, if the Contractor disputes whether
there has been an Event of Default described above and, within
sixty (60) days after receipt by the Contractor of NOCAL's
Notice of its intention to terminate this agreement, refers such
dispute to arbitration in accordance with Article 31,” then
termination of this Agreement shall not take effect until the

upholding NOCAL's "ight to terminate the agreement.

finality of, and in accordance with, an ae

. 12

ARTICLE 36

STABILITY OF CONDITIONS

is established that such Profound Changes in Circumstances
have occurred, then the Parties shall effect such changes in or
Clarifications to this Agreement that they agree are necessary.

not be reduced as a result of exercising the terms of this article.
For the purposes of this Agreement the term “Profound
Changes in Circumstances” shall mean such changes in the

upon by the Parties at the Effective Date of this Agreement (or
the time after any subsequent review under this Article) to the
effect that the overall balance Of . equities and benefits
reasonably anticipated by the Parties will no longer be
achievable, Additionally , the Parties also agree to review the
agreement every five years to consider the concerns of any of
the Parties.

IN WITNESS WHEREOF, the Parties have signed this Contract on
the date as set forth below. .

On Behalf of NOCAL:

eh CYP /foC

lee Kromah

President/CEO of NOCAL Date
Ajv— Ce
ir. Clemenceau B. Urey

Chairman of the Board, NOCAL Date
Attested by: ,
Hit sehod her Zhe. Le
Mrs. E. Leigh-Parker
VP Administration/Finance Date
On behalf of The Contractor:
a

SP ebOS Fa5G¢Re9 ks easoktrirs
t IN WITNESS WHEREOF, the Parties have signed this Contract on the date as set forth

| below. Keomah 7 r oe

PRESIDENT/CEO
NATJONAL OIL COMPANY OF LIBERIA

|, BOARD OF GIR
NATIONAL OIL COME
otis -oG&

| Date
|
| va aC
x Dr. ‘Anto: Date
| MINISTER OF FINANCE
| REPUBLIC OF LIBERIA
| V2 YAb -Ob
Dr. Richard Tolbert Date
| CHAIRMAN, NATIONAL INVESTMENT COM.
| REPUBLIC OF LIBERIA ’
f ie (a ane)
, Attested:  “ ate
Hon. Frances Johnson-Morris
MINISTER OF JUSTICE
h REPUBLIC OF LIBE! \
| ba ioe (fe OF - 2006
iy | Approved: Date
* Her Excellency
| | - Ellen Johnson-Sirleaf
PRESIDENT
REPUBLIC OF LIBERIA
| .
| as oe ee
| ‘ Ratified: . Date
} National Legislature of the Republic of Liberia

